Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 1 of 75




                   EXHIBIT A
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 2 of 75



 1     SCOTT F. LLEWELLYN (CA SBN 34821)
       SLlewellyn@mofo.com
 2     MORRISON & FOERSTER LLP
       4200 Republic Plaza
 3     370 Seventeenth Street
       Denver, Colorado 80202-5638
 4     Telephone: 303.592.1500
       Facsimile: 303.592.1510
 5
       NATHAN B. SABRI (CA SBN 252216)
 6     NSabri@mofo.com
       CAMILA A. TAPERNOUX (CA SBN 299289)
 7     CTapernoux@mofo.com
       MORRISON & FOERSTER LLP
 8     425 Market Street
       San Francisco, California 94105
 9     Telephone: 415.268.7000
       Facsimile: 415.268.7522
10
       Attorneys for Defendant
11     APPLE INC.
12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN FRANCISCO DIVISION
15

16
       ZEROCLICK, LLC, a Texas limited liability          Case No.   3:15-cv-04417
17     company,
                                                          APPLE INC.’S AMENDED
18                           Plaintiff,                   INVALIDITY CONTENTIONS
                                                          PURSUANT TO PATENT L.R. 3-3
19            v.                                          AND 3-4

20     APPLE INC., a California corporation,              JURY TRIAL DEMANDED

21                           Defendant.

22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 3 of 75



 1           In accordance with Patent L.R. 3-3, Apple Inc. (“Apple” or “Defendant”) hereby submits
 2    its Amended Invalidity Contentions with respect to U.S. Patent No. 8,549,443 (the “’443 patent”)
 3    and U.S. Patent No. 7,818,691 (the “’691 patent”) (collectively, “patents-in-suit”).
 4           On January 27, 2016, Plaintiff Zeroclick, LLC (“Zeroclick”) served its Disclosure of
 5    Asserted Claims and Infringement Contentions. On March 14, 2016, Apple served its Invalidity
 6    Contentions.
 7           On June 25, 2019, the Court issued its Claim Construction Order (“Claim Construction
 8    Order”). (ECF No. 77.) The Claim Construction Order construed the terms “without requiring
 9    an exertion of pressure on the screen” in the ’443 patent, and “Pointer (0)” and “‘click’ event” in
10    the ’691 patent. The Claim Construction Order construed “Pointer (0)” as “the arrow, cursor or
11    other bitmap indicating the pointer on the computer screen representing the location of the mouse
12    position or pointer device position in relation to the computer screen.” (Id. at 9.) The Claim
13    Construction Order held that “Pointer (0)” must be visible, stating that, “Apple also argues
14    persuasively that dependent claim 45 is invalid for lack of written description, given that the
15    patent does not explain how an invisible pointer could ‘indicate’ its location ‘on the screen’
16    when the pointer would not be visible to the human eye,” (id. at 11), and “[t]he ’691 patent fails
17    to meet this requirement [of 35 U.S.C. § 112] as it pertains to an ‘invisible’ pointer because it
18    does not explain how an invisible pointer can ‘indicate’ something,” (id. at 11–12).
19           On September 3, 2019, Zeroclick served its Amended Disclosure of Asserted Claims and
20    Infringement Contentions (“Amended Infringement Contentions”). In those Amended
21    Infringement Contentions, Zeroclick asserted infringement of claims 19 and 20 of the ’443 patent
22    (“Asserted Claims of the ’443 patent”) and claims 2-6, 12-16, 24, 26, 28-31, 35, 36, 42, 44, 45,
23    47-49, 52-56, 62-66, 74, 76, 78, 79, 81, 85, 86, 92, 94, 95, and 98-100 of the ’691 patent
24    (“Asserted Claims of the ’691 patent”). Zeroclick also asserted in its Amended Infringement
25    Contentions that “the ‘pointer’ can be a visible bitmap representing a button or slider” or a
26    “depiction of a switch,” which is inconsistent with the Court’s construction of “Pointer (0),” but
27    Apple nonetheless addresses in its invalidity contentions as a protective measure, reserving all
28    rights to seek relief on this issue. Zeroclick also asserted in its Amended Infringement
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           1
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 4 of 75



 1    Contentions that “the ‘pointer’ . . . can also be a bitmap corresponding to an area of the screen
 2    that the user touches, which is invisible to the end user looking at the screen, but visible to the
 3    program,” which is inconsistent with the Court’s construction of “Pointer (0)” and the Court’s
 4    holding that the ’691 patent lacks a written description of an invisible pointer, but Apple
 5    nonetheless addresses in its invalidity contentions as a protective measure, reserving all rights to
 6    seek relief on this issue.
 7            Each of the Asserted Claims is invalid because it does not claim patent-eligible subject
 8    matter under 35 U.S.C. § 101, because it is anticipated and/or rendered obvious under 35 U.S.C.
 9    §§ 102 and 103, because it fails to satisfy the written description and/or enablement requirements
10    under 35 U.S.C. § 112 ¶ 1, because it is indefinite under 35 U.S.C. § 112 ¶ 2, because it fails to
11    specify a further limitation of the subject matter claimed under 35 U.S.C. § 112, ¶ 4, and/or
12    because it is an insufficiently supported means-plus-function claim under 35 U.S.C. § 112 ¶ 6.1
13            These Amended Invalidity Contentions reflect Apple’s knowledge, thinking, and
14    contentions as of the date of service. The disclosures are based upon knowledge, information,
15    and/or belief presently available to Apple. Discovery is ongoing. Apple has received limited
16    documents from Zeroclick and no third-party discovery. Expert discovery has not yet begun.
17    Apple’s reliance on and/or response to Zeroclick’s contentions and assertions regarding the
18    Court’s Claim Construction Order does not mean that Apple in any way agrees with Zeroclick’s
19    contentions or the constructions they may assert or imply. Rather, Apple has attempted to
20    disclose the invalidating prior art and other grounds for invalidity of which it is currently aware
21    based on its understanding of the scope of Zeroclick’s contentions and the Court’s Claim
22    Construction Order. Nothing herein should be presumed to represent Apple’s position regarding
23    the construction of any claim terms. Apple’s positions in these invalidity contentions may be in
24    the alternative and do not constitute any concession by Apple for purposes of infringement. See,
25    e.g., Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366 (Fed. Cir. 2000).
26

27
              1
              Because the patents-in-suit were filed before March 16, 2013, the pre-America Invents
28    Act (“AIA”) versions of 35 U.S.C. §§ 101, 102, 103, and 112 apply.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             2
      sf-4081413
                Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 5 of 75



 1              In addition, the identification of prior art disclosures that anticipate and/or render obvious
 2    a particular claim element in these contentions is not an admission that the claim element
 3    satisfies the requirements of 35 U.S.C. § 112. Where Apple asserts that an asserted claim is
 4    invalid under 35 U.S.C. § 112 because of a failure to particularly point out and distinctly claim
 5    the invention, failure to provide written description support in the specification, and/or failure to
 6    enable one of ordinary skill in the art to make and use the claimed invention, Apple has
 7    nonetheless provided prior art disclosures that anticipate or render obvious the Asserted Claim
 8    on the assumption that Zeroclick will contend the claim is adequately enabled, supported by an
 9    adequate written description, and definite.
10              Apple’s Invalidity Contentions address only the specific claims asserted by Zeroclick. If
11    Zeroclick subsequently receives permission from the Court to assert other claims, Apple reserves
12    the right to disclose additional and/or further amended Invalidity Contentions regarding those
13    claims.
14              Apple further reserves the right to modify and supplement, without prejudice, its
15    Amended Invalidity Contentions in the event that additional prior art is identified during the
16    course of discovery and/or in response to any findings as to the priority date(s) of the asserted
17    claims; positions otherwise taken by Zeroclick or its expert witness(es) concerning claim
18    construction, infringement, equivalents, and/or invalidity issues; and/or any amendment by
19    Zeroclick of its Amended Infringement Contentions, in accordance with the Federal Rules of
20    Civil Procedure and other applicable rules and statutes.
21    I.        PRIOR ART
22              Subject to Apple’s reservation of rights, Apple identifies each item of prior art presently
23    known that anticipates and/or renders obvious one or more of the Asserted Claims of the patents-
24    in-suit. The patents/applications, publications, and systems identified are also relevant for their
25    showing of the state of the art and reasons and motivations for making improvements, additions,
26    and combinations.
27              Discovery is ongoing, however, and Apple’s prior art investigation and third-party
28    discovery are therefore not yet complete. For example, Apple may issue subpoenas to third
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             3
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 6 of 75



 1    parties believed to have knowledge, documentation, and/or corroborating evidence concerning
 2    some of the prior art listed and/or additional prior art. These third parties include without
 3    limitation the authors, inventors, or assignees of the references listed in these disclosures. For
 4    certain prior art public uses and/or offers for sale, Apple is investigating the identities of
 5    individuals who knew about or were involved in the making, first public use, offer for sale,
 6    and/or sale of these and certain other systems that may be invalidating prior art. Apple is also
 7    investigating the exact date that such systems were first made, first publicly used, offered for
 8    sale, and/or sold. Apple reserves the right to present additional items of prior art under 35 U.S.C.
 9    § 102(a), (b), (e), and/or (g), and/or § 103 located during the course of discovery or further
10    investigation. In addition, Apple reserves the right to assert invalidity under 35 U.S.C. § 102(c),
11    (d), or (f) to the extent that discovery or further investigation yield information forming the bases
12    for such invalidity.
13           A.      Prior Art Patents/Publications
14           Apple identifies the patents or published patent applications set forth below as prior art
15    references, each of which anticipates or renders obvious (alone or in combination with other
16    references) one or more of the Asserted Claims of the patents-in-suit under 35 U.S.C. §§ 102(a),
17    (b), (e), (g), and/or 103(a). Prior art patents or patent applications included in these contentions
18    may be related (such as a divisional, continuation, continuation-in-part, parent, or child) to
19    earlier- or later-filed patents or publications, may have counterparts filed in other jurisdictions, or
20    may incorporate (or be incorporated by) other patents or publications by reference. The listed
21    patents or patent applications are intended to be representative of those other patents or
22    publications to the extent they exist. Apple accordingly reserves the right to modify, amend, or
23    supplement these contentions with those related patents or patent applications, as well as other
24    prior art references, upon further investigation.
25           Table 1 – Prior Art Patents/Publications
26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            4
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 7 of 75



 1
                                                                                  Issue/
 2            Number                          Title              Filing date    Publication
                                                                                   Date
 3
                                 Automatic Calibration Of A
 4     U.S. 5,283,559            Capacitive Touch Screen Used
                                                                Sep. 21, 1992   Feb. 1, 1994
       (“Kalendra ’559”)         With A Fixed Element Flat
 5                               Screen Display Panel
 6
                                 Graphical User Interface For
       U.S. 6,160,551
 7                               Displaying And Manipulating    Mar. 20, 1995   Dec. 12, 2000
       (“Naughton ’551”)
                                 Objects
 8

 9                               Data Processing System
       U.S. 5,463,725            Graphical User Interface
                                                                Dec. 31, 1992   Oct. 31, 1995
10     (“Henckel ’725”)          Which Emulates Printed
                                 Material
11
                                 Method And Apparatus For
12     U.S. 6,466,197
                                 Driving Pointing Device Of     Jun. 28, 1999   Oct. 15, 2002
       (“Kim ’197”)
13                               Computer System

14                               Control Of A Computer
       U.S. 5,347,295
                                 Through A Position-Sensed      Oct. 31, 1990   Sep. 13, 1994
15     (“Agulnick ’295”)
                                 Stylus
16
       U.S. 5,923,908            Camera With Touch Sensitive
                                                                Oct. 30, 1997   Jul. 13, 1999
17     (“Schrock ’908”)          Control

18     U.S. 6,424,844
                                 Portable Telephone             Nov. 18, 1999   Jul. 23, 2002
       (“Lundqvist ’844”)
19

20     U.S. 5,488,204            Paintbrush Stylus For
                                                                Oct. 17, 1994   Jan. 30, 1996
       (“Mead ’204”)             Capacitive Touch Sensor Pad
21
                                 Graphical User Interface
22     U.S. 6,211,856
                                 Touch Screen With An Auto      Apr. 17, 1998   Apr. 3, 2001
       (“Choi ’856”)
23                               Zoom Feature

24                               Hand-Held With Auto-Zoom
       U.S. 6,466,203
                                 For Graphical Display Of Web   Jul. 19, 2000   Oct. 15, 2002
25     (“Van Ee ’203”)
                                 Page
26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                 5
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 8 of 75



 1
                                                                                   Issue/
 2            Number                          Title               Filing date    Publication
                                                                                    Date
 3
                                 Mobile Station With Touch
 4     U.S. 6,073,036            Input Having Automatic
                                                                 Apr. 28, 1997   Jun. 6, 2000
       (“Heikkinen ’036”)        Symbol Magnification
 5                               Function
 6
       U.S. 5,745,116
                                 Intuitive Gesture-Based
 7     (“Pisutha-Arnond                                          Sep. 9, 1996    Apr. 28, 1998
                                 Graphical User Interface
       ’116”)
 8

 9                               Interactive Virtual Area
                                 Browser For Selecting And
       U.S. 7,197,718
10                               Rescaling Graphical             Oct. 18, 1999   Mar. 27, 2007
       (“Westerman ’718”)
                                 Representations Of Displayed
11                               Data
12
                                 Method And Apparatus For
13     U.S. 5,263,134            Controlling Computer
                                                                 Jul. 30, 1992   Nov. 16, 1993
       (“Paal ’134”)             Displays By Using A Two
14                               Dimensional Scroll Palette

15                               Spot Graphic Display Element
       U.S. 5,721,853
16                               With Open Locking And           Apr. 28, 1995   Feb. 24, 1998
       (“Smith ’853”)
                                 Periodic Animation
17
       U.S. 6,037,937            Navigation Tool For Graphical
18                                                               Dec. 4, 1997    Mar. 14, 2000
       (“Beaton ’937”)           User Interface
19
       U.S. 6,340,979
                                 Contextual Gesture Interface    Aug. 16, 1999   Jan. 22, 2002
20     (“Beaton ’979”)

21     U.S. 6,310,610
                                 Intelligent Touch Display       Dec. 4, 1997    Oct. 30, 2001
       (“Beaton ’610”)
22

23                               Method And System For
       U.S. 5,986,655            Indexing And Controlling The
                                                                 Oct. 28, 1997   Nov. 16, 1999
24     (“Chiu ’655”)             Playback Of Multimedia
                                 Documents
25

26                               Flexible Transparent Touch
       U.S. 7,030,860
                                 Sensing System For Electronic   Oct. 8, 1999    Apr. 18, 2006
       (“Hsu ’860”)
27                               Devices

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                  6
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 9 of 75



 1
                                                                                    Issue/
 2            Number                          Title                Filing date    Publication
                                                                                     Date
 3
                                 Computer Based Pen System
 4                               And Method For
       U.S. 5,570,113            Automatically Cancelling
 5                                                                Jun 29, 1994    Oct. 29, 1996
       (“Zetts ’113”)            Unwanted Gestures And
 6                               Preventing Anomalous Signals
                                 As Inputs To Such System
 7
                                 Commands Functions Invoked
 8     U.S. 5,745,719
                                 From Movement Of A Control       Jan. 19, 1995   Apr. 28, 1998
       (“Falcón ’719”)
                                 Input Device
 9

10                               System And Method For
       U.S. 6,859,909
                                 Annotating Web-Based             Mar. 7, 2000    Feb. 22, 2005
11     (“Lerner ’909”)
                                 Documents
12
                                 Mobile Telecommunication
13     WO 99/01859               Device For Simultaneously
                                                                  June 29, 1998   Jan. 14, 1999
       (“Hayhurts ’859”)         Transmitting And Receiving
14                               Sound And Image Data

15                               Portable Cellular Phone
       EP 930770 A2
16                               Having The Function Of A         Oct. 29, 1998   Jul. 21, 1999
       (“Aoki ’770”)
                                 Camera
17
                                 Recognition System And
18     U.S. 5,463,696
                                 Method For User Inputs To A      July 5, 1994    Oct. 31, 1995
       (“Beernink”)
                                 Computer System
19

20     U.S. 6,323,846            Method And Apparatus For
                                                                  Jan. 25, 1999   Nov. 27, 2001
       (“Westerman”)             Integrating Manual Input
21
                                 Capacitance-Based Proximity
22     U.S. 5,565,658
                                 With Interference Rejection      Dec. 7, 1994    Oct. 15, 1996
       (“Gerpheid”)
23                               Apparatus And Methods

24     U.S. 5.305,017            Methods And Apparatus For
                                                                  Jul. 13, 1992   Apr. 19 1994
       (“Gerpheid”)              Data Input
25

26     U.S. 4,733,222            Capacative-Variation-Sensitive
                                                                  Apr. 18, 1986   Mar. 22, 1988
       (“Evans ’222”)            Touch Sensing Array System
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                   7
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 10 of 75



 1
                                                                                   Issue/
 2            Number                          Title               Filing date    Publication
                                                                                    Date
 3
       U.S. 4,878,553
 4                               Position Detecting Apparatus    Sep. 14, 1987   Nov. 7, 1989
       (“Yamanami ’553”)
 5
                                 Base For An
       U.S. 5,321,381
 6                               Electromechanical Functional    Nov. 25, 1992   Jun. 14, 1994
       (“Essig ’381”)
                                 Unit
 7
       U.S. 5,543,588            Touch Pad Driven Handheld
 8                                                               Dec. 3, 1993    Aug. 6, 1996
       (“Bisset ’588”)           Computing Device
 9
                                 Personal Communicator
10                               Having Improved Zoom And
       U.S. 5,615,384
                                 Pan Functions For Editing       Aug. 29, 1995   Mar. 25, 1997
11     (“Allard ’384”)
                                 Information On Touch
                                 Sensitive Display
12

13     U.S. 5,856,822            Touch-Pad Digital Computer
                                                                 Oct. 27, 1995    Jan. 5, 1999
       (“Du ’822”)               Pointing-Device
14
                                 Method And Apparatus For
15     U.S. 6,433,801            Using A Touch Screen Display
                                                                 Sep. 26, 1997   Aug. 13, 2002
16     (“Moon ’801”)             On A Portable Intelligent
                                 Communications Device
17
                                 Touch-Based Information
18     U.S. 6,580,442
                                 Processing Device And           Dec. 1, 1999    Jun. 17, 2003
       (“Singh ’442”)
                                 Method
19

20                               Track Pad Pointing Device
       U.S. 6,757,002
                                 With Areas Of Specialized       Nov. 4, 1999    Jun. 29, 2004
21     (“Oross ’002”)
                                 Function
22
                                 Haptic Feedback For
       U.S. 2001/0035854
23                               Touchpads And Other Touch       Jan. 19, 2000   Nov. 1, 2001
       (“Rosenberg ’854”)
                                 Controls
24
                                 Apparatus And Method For
25     U.S. 2002/0018051
                                 Moving Objects On A             Sep. 15, 1998   Feb. 14, 2002
       (“Singh ’051”)
26                               Touchscreen Display

27     U.S. 5,600,778            Graphical Resource Editor For
                                                                 Sep. 8, 1995    Feb. 4, 1997
       (“Swanson ’778”)          Software Customization
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                  8
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 11 of 75



 1
                                                                                   Issue/
 2            Number                          Title               Filing date    Publication
                                                                                    Date
 3
                                 Methods And System Of
 4     U.S. 5,689,667
                                 Controlling Menus With          Jun. 6, 1995    Nov. 18, 1997
       (“Kurtenbach ’667”)
                                 Radial And Linear Portions
 5

 6     U.S. 5,790,115            System For Character Entry
                                                                 Sep. 19, 1995   Aug. 4, 1998
       (“Pleyer ’115”)           On A Display Screen
 7
       U.S. 5,805,167
 8                               Popup Menus With Directional
       (“van Cruyningen                                          Oct. 30, 1996   Sep. 8, 1998
                                 Gestures
 9     ’167”)

10                               Object Position Detector With
       U.S. 6,028,271
                                 Edge Motion Feature And         Mar. 24, 1998   Feb. 22, 2000
11     (“Gillespie ’271”)
                                 Gesture Recognition
12
       U.S. 6,057,844            Drag Operation Gesture
                                                                 Apr. 28, 1997   May 2, 2000
13     (“Strauss ’844”)          Controller

14     U.S. 6,094,197
                                 Graphical Keyboard              May 17, 1995    Jul. 25, 2000
       (“Buxton ’197”)
15

16                               System For Displaying A
                                 Computer Managed Network
17                               Layout With A First Transient
       U.S. 6,101,498            Display Of A User Selected
18                                                               Nov. 17, 1997   Aug. 8, 2000
       (“Scaer ’498”)            Primary Attribute Of An
                                 Object And A Supplementary
19
                                 Transient Display Of
20                               Secondary Attributes

21                               Large Tree Structure
       U.S. 6,104,400
                                 Visualization And Display       Jul. 28, 1998   Aug. 15, 2000
22     (“Halachmi ’400”)
                                 System
23
                                 Method To Achieve Least
       U.S. 6,239,803
24                               Effort Selection From An Item   Apr. 14, 1999   May 29, 2001
       (“Driskell ’803”)
                                 List Of Arbitrary Length
25

26     U.S. 6,337,698            Pen-Based Interface For A
                                                                 Nov. 20, 1998    Jan. 8, 2002
       (“Keely ’698”)            Notepad Computer
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                  9
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 12 of 75



 1
                                                                                 Issue/
 2            Number                          Title             Filing date    Publication
                                                                                  Date
 3
                                 Haptic Feedback For
 4     U.S. 6,429,846
                                 Touchpads And Other Touch     Jan. 19, 2000   Aug. 6, 2002
       (“Rosenberg ’846”)
                                 Controls
 5

 6                               System To Detect A Power
       U.S. 6,445,383            Management System Resume
                                                               Feb. 9, 1998    Sep. 3, 2002
 7     (“Chambers ’383”)         Event From A Stylus And
                                 Touch Screen
 8

 9                               Displaying Thumbnail Images
       U.S. 6,496,206
                                 Of Document Pages In An       Jun. 29, 1998   Dec. 17, 2002
       (“Mernyk ’206”)
10                               Electronic Folder

11                               Method And Apparatus For
       U.S. 6,618,063
                                 Producing, Controlling And    Mar. 8, 1999    Sep. 9, 2003
12     (“Kurtenbach ’063”)
                                 Displaying Menus
13
       U.S. 6,707,443
14                               Haptic Trackball Device       Feb. 18, 2000   Mar. 16, 2004
       (“Bruneau ’443”)
15     U.S. 6,819,345            Managing Position And Size
                                                               Feb. 17, 1998   Nov. 16, 2004
16     (“Jones ’345”)            For A Desktop Component

17     U.S. 6,915,489            Image Browsing Using Cursor
                                                               Mar. 28, 2001    Jul. 5, 2005
       (“Gargi ’489”)            Positioning
18

19                               Method And System For
       U.S. 7,003,734            Creating And Displaying
                                                               Nov. 28, 2000   Feb. 21, 2006
20     (“Gardner ’734”)          Images Including Pop-Up
                                 Images On A Visual Display
21
       U.S. 2002/0087661
22                               One Click Web Records         Oct. 4, 2001     Jul. 4, 2002
       (“Matichuk ’661”)
23
                                 Method And Apparatus For
24     U.S. 2003/0200505
                                 Overlaying A Source Text On   May 14, 2003    Oct. 23, 2003
       (“Evans ’505”)
                                 An Output Text
25

26     EP0660218A1               An Improved Graphical
                                                               Dec. 20, 1994   Jun. 28, 1995
       (“Buxton ’218”)           Keyboard
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                10
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 13 of 75



 1
                                                                                            Issue/
 2             Number                           Title                  Filing date        Publication
                                                                                             Date
 3
       U.S. 5,117,071
 4                                Stylus Sensing System               Oct. 31, 1990      May 26, 1992
       (“Greanias ’071”)
 5
       U.S. 6,009,336             Hand-Held Radiotelephone
                                                                      July 10, 1996      Dec. 28, 1999
 6     (“Harris ’336”)            Having A Detachable Display

 7     EP0969641 A1               Téléphone Mobile Avec Écran
                                                                      May 26, 1999        Jan. 5, 2000
       (“Romao ’641”)             Tactile Et Clavier
 8

 9                                Telecommunications Booth
                                  Comprising A
       U.S. 5,572,005
10                                Telecommunications Train            Jan. 31, 1995       Nov. 5, 1996
       (“Hamilton ’005”)
                                  Having A Plurality Of
11                                Wheeled Housings
12
                                  Wireless And Wired
13                                Communications, Command,
       U.S. 5,802,467
                                  Control And Sensing System          Sep. 28, 1995       Sep. 1, 1998
14     (“Salazar ’467”)
                                  For Sound And/Or Data
                                  Transmission And Reception
15

16     PCT Application            Multi-Touch Input Device,
       Publication No. WO         Method And System That
                                                                      Nov. 18, 1996      May 22, 1997
17     97/18547 to Ure et al.     Minimize The Need For
       (“Ure ’547”)               Memorization
18

19           B.       Non-Patent Prior Art Publications

20           Apple identifies the publications below as prior art references, each of which anticipates

21    or renders obvious (alone or in combination with other references) one or more of the Asserted

22    Claims of the patents-in-suit under 35 U.S.C. §§ 102(a), (b), (e), (g), and/or 103(a).

23           Table 2 – Non-Patent Prior Art Publications

24                                                        Date of
                  Title                Author                                      Publisher
                                                        Publication
25
       IBM Simon Users                                                 From BellSouth, Designed by
                                  IBM                   1994
26     Manual                                                          IBM
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          11
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 14 of 75



 1
                                                      Date of
                Title                 Author        Publication              Publisher
 2

 3     First Smartphone Turns
                                                    Aug. 18,
       20: Fun Facts About       Doug Aamoth                      Time.com
 4                                                  2014
       Simon
 5
       Smartphone at 20: IBM                        Aug. 16,
                                 Sophie Curtis                    Telegraph Media Group Limited
 6     Simon to iPhone 6                            2014

 7     The world’s first
       smartphone, Simon,
 8                               Steven Tweedie     June 14, 2015 Business Insider
       was created 15 years
 9     before the iPhone

10     A New Principle for an                       March 16,     CERN SPS-AOP-BS-jf, pp. i–
                                 Bent Stumpe
       X-Y Touch Screen                             1977          17. CERN, Geneva (1977)
11

12                                                                In Proceedings of the SIGCHI
                                                                  Conference on Human Factors
13     Touchscreen Toggle                                         in Computing Systems (CHI ‘92),
                                 Catherine          May 3-7,
       Design                                                     Penny Bauersfeld, John Bennett,
14                               Plaisant, et al.   1992
       (“Plaisant May 1992”)                                      and Gene Lynch (Eds.). ACM,
                                                                  New York, NY, USA, pp. 667-
15
                                                                  668
16
       Newton Apple              Apple
                                                    1995          Apple Computer, Inc.
17     MessagePad Handbook       Computer, Inc.
18     Newton MessagePad         Apple
                                                    1997          Apple Computer, Inc.
19     2000 User’s Manual        Computer, Inc.

20     Investigating
       Touchscreen Typing:                                        Behaviour & Information
21                               Andrew Sears,
       The effect of keyboard                       Oct. 1992     Technology, Vol. 12, Issue 1,
                                 et al.
       size on typing speed                                       pp. 17-22
22
       (“Sears Oct. 1992”)
23
       Touchscreen Toggle                                         Human-Computer Interaction
24     Switches: Push or         Catherine                        Laboratory Center for
       Slide? Design issues      Plaisant and       Nov. 1990     Automation Research
25     and usability study       Daniel Wallace                   Department of Psychology,
26     (“Plaisant Nov. 1990”)                                     University of Maryland

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                   12
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 15 of 75



 1
                                                     Date of
                Title                Author        Publication                Publisher
 2

 3     A New Era for
       Touchscreen
 4                               Andrew Sears,
       Applications: High                                          Advances in Human-Computer
                                 Catherine
       Precision, Dragging                         June 1990       Interaction, Vol. 3, R.Hartson,
 5                               Plaisant, Ben
       Icons, and Refined                                          D. Hix, Ed.
                                 Shneiderman
 6     Feedback
       (“Plaisant June 1990”)
 7
                                                   November        Byte Magazine Vol. 9 No. 12.
 8     The HP 150 Computer       Haas, Mark
                                                   1984            pp. 262–275
 9
                                 Phil Lemmons
       Product Preview: The                                        Byte Magazine Vol. 8 No. 19.
10                               and Barbara       October 1983
       HP 150                                                      pp. 36-58
                                 Robertson
11

12     The Human Factors of
                                 Alfred T. Lee     Sep. 1997       Beta Research, Inc.
       Touch Input Devices
13
                                 Michael
14     How CERN Broke the                          September       New Scientist Magazine Vol. 75,
                                 Crowley-
       Software Barrier                            29, 1977        pp. 790-791
                                 Milling
15

16     The First Capacitive      Bent Stumpe
                                                                   CERN Courier, Vol. 50, Issue 3,
       Touch Screens at          and Christine     Mar 31, 2010
                                                                   p.13
17     CERN                      Sutton
18     The ‘Touch Screen’
19     Revolution, from
       Physics to Daily Life:
                                 Bent Stumpe       Aug 27, 2014    Wiley-Blackwell
20     Applications in
       Informatics, Energy,
21     and Environment
22
                                 Ericsson Mobile
       Ericsson R380 User’s                                        Ericsson Mobile
23                               Communications Oct. 2000
       Manual                                                      Communications AB
                                 AB
24
       Ericsson R380 – The
25                               Mister Mobility   Jan. 24, 2012   Mobilityarena.com
       First Smartphone?
26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                      13
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 16 of 75



 1
                                                    Date of
                Title                Author       Publication               Publisher
 2

 3     R380 for GSM
       900/1800 Open to                          Mar. 17,        http://www.ericsson.se/
 4                               Press Release
       Communicate and                           1999            pressroom/phli_p.shtml
       Organize
 5

 6     Mobile Phone R380
                                                 November        Ericsson Mobile
       Design Guidelines for
 7                                               1999            Communications AB
       WAP Services
 8
       Carroll Touch Product
 9     Specification Sheet –
       Flat Panel Series:                        June 30, 1999 Carroll Touch
10     Infrared Flat Panel
       (IRFP) Touch Frames
11

12     Carroll Touch Infrared
       Flat Panel Touch                          Jan. 27, 1999   Carroll Touch
13     Frames (website)

14     A Gesture Based Text
       Editor, from People and
15
       Computers IV:             L.K. Welbourn
16     Proceedings of the        and R.J.        Sep. 1988       Cambridge University Press
       Fourth Conference of      Whitrow
17     the British Computer
       Society.
18

19     Scheduling Home
       Control Devices:
20     Design Issues and
                                 Catherine                       International Journal of Man-
       Usability Evaluation of
21                               Plaisant and Ben 1992           Machine Studies, Vol. 36, Issue
       Four Touchscreen
                                 Shneiderman                     3, March 1992, pp. 375–393
       Interfaces
22     (“Plaisant Scheduling
23     1992”)

24                                                               Proceedings of the Human
       An Experiment to
                                 Marcy Ann                       Factors and Ergonomics Society
25     Study Touchscreen                         Oct. 1985
                                 Valk                            Annual Meeting October 1985
       “Button” Design
                                                                 Vol. 29 No. 2 pp. 127-131.
26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                14
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 17 of 75



 1
                                                     Date of
                Title                Author        Publication               Publisher
 2

 3                                                                In Proceedings of the 11th
                                                                  annual ACM symposium on User
 4     Quikwriting:
                                                                  interface software and
       Continuous Stylus-        Ken Perlin        1998
                                                                  technology (UIST ‘98). ACM,
 5     based Text Entry
                                                                  New York, NY, USA, pp. 215-
 6                                                                216.

 7                                                                In Proceedings of the 11th
                                 Andrew                           annual ACM symposium on User
 8                               Forsberg, Mark                   interface software and
       The Music Notepad                           1998
 9                               Dieterich, and                   technology (UIST ‘98). ACM,
                                 Robert Zeleznik                  New York, NY, USA, pp. 203-
10                                                                210.

11     Some Design                                                In Proceedings of the 8th annual
       Refinements and                                            ACM symposium on User
12                               Mark A. Tapia
       Principles on the                           Nov. 14-17,    interface and software
                                 and Gordon
13     Appearance and                              1995           technology (UIST ‘95). ACM,
                                 Kurtenbach
       Behavior of Marking                                        New York, NY, USA, pp. 189-
14     Menus                                                      195.
15                                                                In Proceedings of the 13th
                                 David J. Ward,
16     Dasher - A Data Entry                                      annual ACM symposium on User
                                 Alan F.
       Interface Using                                            interface software and
                                 Blackwell, and    2000
17     Continuous Gestures                                        technology (UIST ‘00). ACM,
                                 David J. C.
       and Language Models                                        New York, NY, USA, pp. 129-
18                               MacKay
                                                                  137.
19
                                                   Aug. 17,       http://wol.ra.phy.cam.
       Dasher (website)          David J. Ward
20                                                 1999           ac.uk/djw30/dasher

21     Touchscreen
       Technology Improves       Richard A.                       EDN: The DesignMagazine of
22                                                 Nov. 9, 1995
       And Extends Its           Quinnell                         the Electronics Industry
23     Options

24                                                 Aug. 17,       http://wol.ra.phy.cam.
       Dasher (animation)        David J. Ward
                                                   1999           ac.uk/djw30/dasher
25

26     The Design and                                             Graduate Department of
                                 Gordon Paul
       Evaluation of Marking                       1993           Computer Science, University of
                                 Kurtenbach
27     Menus                                                      Toronto

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                 15
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 18 of 75



 1
                                                     Date of
                Title                Author        Publication             Publisher
 2

 3     The Amazing True
       Story of How the
 4                               Matt Blitz        Feb. 23, 2016 Popular Mechanics
       Microwave Was
       Invented by Accident
 5

 6     Star7 PDA Prototype       James Gosling
                                                   1994          SunMicrosystems Inc.
       Video                     Ed Frank
 7

 8     Touchscreen Toggle                                        HCL Laboratory
                                 Catherine
       Design Video                                Jan. 1991     University of Maryland
 9                               Plaisant
       (“Plaisant Video”)                                        College Park, MD
10
       Scheduling Home
                                 Catherine                       HCL Laboratory
11     Control Devices Video
                                 Plaisant, Ben     Dec. 1989     University of Maryland
       (“Plaisant Scheduling
12                               Shneiderman                     College Park, MD
       Video”)
13
                                 Robert Carr and                 Addison-Wesley Publishing
       The Power of Penpoint                       Feb. 1991
14                               Dan Shafer                      Company, Inc.

15     Getting Started With
       Your EO Personal          Ann Cullen        1993          EO Publications
16     Communicator
17
       1993 Discover Awards:
                                 Celeste Baranski
18     Computer Hardware &
                                 & Alain          Oct. 1, 1993   Discover Magazine
       Electronics: The Great
19                               Rossmann, EO
       Communicator
20
       FingerWorks
21     Installation and
       Operation Guide for the                     2002          FingerWorks Inc.
22     TouchStream ST and
       TouchStream LP
23

24     Quick Reference Guide
                                                   1999          FingerWorks Inc.
       for TouchStream ST/LP
25
       Quick Reference Guide
26                                                 1999          FingerWorks Inc.
       for iGesture Products
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                              16
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 19 of 75



 1
                                                      Date of
                Title                 Author        Publication              Publisher
 2

 3     Scheduling ON-OFF
       Home Control Devices:
 4                               Catherine                        HCL Laboratory
       Design Issues and
                                 Plaisant and Ben Nov. 1989       University of Maryland
       Usability Evaluation of
 5                               Shneiderman                      College Park, MD
       Four Touchscreen
 6     Interfaces

 7     Scheduling Home-
       Control Devices: A
 8                                                                HCL Laboratory
       Case Study Of The         Catherine
                                                    June 12, 1995 University of Maryland
 9     Transition From The       Plaisant, et al.
                                                                  College Park, MD
       Research Project To A
10     Product

11                               Michael
       Java: The Inside Story                       July 1995     SunWorld Online
                                 O’Connell
12

13     GO Corporation -
       Introducing PenPoint                         1991          GO Corporation
14     1991 (video)
15
       AT&T EO Personal
16     Communicator                                 April 1993    EO, Inc.
       Owners’s Video
17
       EO Personal
18     Communicator Video
                                                    1993          Computer Chronicles
19     (Computer Chronicles
       1993)
20
       XEROX 5700
21     Combines Laser,           Lori Valigra       Nov. 1980     Mini-Macro Systems
       Digital Technologies
22

23     Computer
       Fundamentals, from        Seung Park, et                   American Society for Clinical
                                                    2012
24     Pathology Informatics,    al.                              Pathology
       Theory & Practice
25

26     The World of
       Messaging, An
                                Randy Stock         1993          EO Publications
27     Introduction to Personal
       Communications
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                   17
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 20 of 75



 1
                                                    Date of
                Title                Author       Publication                Publisher
 2

 3     AT&T EO Personal
       Communicator Third
 4                                                Fall 1993      EO, Inc.
       Party Product and
       Services Catalog
 5

 6     AT&T EO 440                                               http://www.oldcomputers.net/eo-
                                                  Jan. 2014
       Personal Communicator                                     440.html
 7
       EO Personal
 8                               David Tebbutt    Feb. 1 1993    Personal Computer World
       Communicator
 9
       EO Personal
10     Communicator,             David Tebbutt    Feb. 1, 1993   Personal Computer World
       Abstract
11

12     DataLink PB: The Kind
       of Modem Dick Tracy       Stewart Alsop    June 7, 1993   InfoWorld
13     Would Have Loved

14     Dissertation Proposal:
       The Design and
15                               A. Chris Long,
       Evaluation of Gestures                     May 1997
                                 Jr.
16     for Pen-Based User
       Interfaces
17
       Best of What’s New
18     Awards 1999: This
                                 William G.
19     Year’s Greatest                            Dec. 1999      Popular Science
                                 Phillips
       Achievements in
20     Science & Technology

21                                                               In Proceedings of the SIGCHI
                                                                 Conference on Human Factors
22
       User Learning and         Gordon                          in Computing Systems (CHI
23     Performance with          Kurtenbach and   1994           ‘94), Beth Adelson, Susan
       Marking Menus             William Buxton                  Dumais, and Judith Olson
24                                                               (Eds.). ACM, New York, NY,
                                                                 USA, 258-264.
25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                 18
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 21 of 75



 1
                                                         Date of
                  Title                Author          Publication                 Publisher
 2

 3     Hand Tracking, Finger
       Identification, and
 4                                Wayne
       Chordic Manipulation                           Spring 1999      University of Delaware
                                  Westerman
       on a Multi-Touch
 5
       Surface
 6

 7           C.       Prior Art Offered for Sale or Publicly Used or Known
 8           Apple identifies below products and systems (collectively “Product Prior Art”) that were
 9    publicly known, in public use, offered for sale, sold, and/or invented in the U.S. (and not
10    abandoned, suppressed, or concealed) prior to the purported effective filing date of the patents-
11    in-suit and/or prior to the alleged invention date of the claimed inventions. This Public Prior Art
12    anticipates or renders obvious (alone or in combination with other references) one or more of the
13    Asserted Claims of the patents-in-suit under 35 U.S.C. §§ 102(a), (b), (e), (g), and/or 103(a). In
14    addition, Apple is currently investigating the dates of conception and reduction to practice of
15    such Public Prior Art and when such Public Prior Art was first known or used by others. In the
16    course of its investigation, Apple may identify additional prior art documents describing these
17    products and systems that may also anticipate and/or render obvious the one or more Asserted
18    Claims of the patents-in-suit as invalidating printed publications.
19           Table 3 – Product Prior Art
20                                         Date Offered for Sale or         Identity of Person Offering
         Item Offered for Sale or          Became Publicly Used or           for Sale or Making Use or
21       Publicly Used or Known                    Known                          Making Known
22     Apple Newton MessagePad
                                         August 1993                        Apple Inc.
23     (“Apple Newton”)

24     IBM Simon Personal
                                                                            International Business
       Communicator (“IBM                August 1994
25                                                                          Machines Corp.
       Simon”)
26
       Ericsson R380                     December 1999                      Ericsson AB
27
       HP-150                            November 1983                      Hewlett Packard
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         19
      sf-4081413
               Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 22 of 75



 1
                                          Date Offered for Sale or       Identity of Person Offering
            Item Offered for Sale or
 2                                        Became Publicly Used or         for Sale or Making Use or
            Publicly Used or Known                Known                        Making Known
 3
       MicroTouch Touchscreen            1992                            MicroTouch Systems, Inc.
 4
       NESELCO Capacitive Touch
 5                                       1980                            NESELCO
       Screen Terminal
 6
       Carroll Touch Infrared Flat
                                         1996                            Elo Touch Solutions
 7     Panel (IRFP) Touch Frames
 8                                                                       Catherine Plaisant;
       Plaisant Toggle System            1990
 9                                                                       University of Maryland

10     CERN Capacitive Touch                                             European Organization for
                                         1980
       Screen Terminal                                                   Nuclear Research (“CERN”)
11
                                                                         Sun Microsystems; James
12     Star7 System                      September 1992
                                                                         Gosling; Ed Frank
13
       Plaisant Calendar Scheduling                                      Catherine Plaisant;
14                                       1988
       System                                                            University of Maryland
15                                                                       EO, Inc. / AT&T
       EO Personal Communicator          1993
16                                                                       Corporation

17     PenPoint Operating System         1992                            Go Corporation

18     Palm Pilot                        1996                            Palm Inc.
19
       Palm OS                           1996                            Palm Inc.
20
       Windows CE                        1996                            Microsoft Corporation
21
       iPaq                              April 2000                      Compaq
22

23     XEROX 5700 Laser/Digital
                                         1980                            Xerox Corporation
       Printing System
24

25    II.      ANTICIPATION AND OBVIOUSNESS UNDER 35 U.S.C. §§ 102
               AND 103
26
               In accordance with Patent Local Rule 3-3(b), Apple hereby identifies whether each item
27
      of prior art anticipates and/or renders obvious the Asserted Claims of the patents-in-suit. Apple
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                      20
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 23 of 75



 1    reserves the right to amend or otherwise modify this disclosure if and when further relevant
 2    information is provided by Zeroclick or other circumstances change.
 3            A.      Invalidity Claim Charts
 4            Claim charts for the Asserted Claims of the ’443 patent are attached as Exhibits A-1
 5    through A-18, and claim charts for the Asserted Claims of the ’691 patent are attached as
 6    Exhibits B-1 through B-18, (collectively, “Invalidity Charts”). The Invalidity Charts identify
 7    where specifically in each item of prior art each element of each Asserted Claim is found. Each
 8    Invalidity Chart identifies by citation the disclosures within the prior art reference(s) that teach
 9    the relevant claim elements, limitations, and/or rationale supporting the combination(s). Any
10    physical embodiments of the references described in the Invalidity Charts that were publicly
11    available during the relevant time period also constitute prior art.
12            While Apple has identified citations in the references for the claim limitations, each and
13    every disclosure of the same limitation in the same reference is not necessarily identified. In an
14    effort to focus the issues, Apple cites only portions of the references, even when a reference may
15    contain additional support for or disclosure of a particular claim element. Where Apple cites a
16    particular figure, table, or video in or relating to a prior art reference, the citation should be
17    understood to encompass any text referring or relating to the directly cited material, in addition
18    to the directly cited material itself. Similarly, where a cited portion of text refers to a figure,
19    table, and/or video, the citation should be understood to include the figure as well. For
20    dependent claims, Apple’s contentions and Invalidity Charts should be understood to incorporate
21    by reference the prior art disclosures and teachings cited for the claim(s) from which the
22    dependent claims depend.
23            Apple’s reference to a prior art particular computer, software program, device, or product
24    in these contentions should be interpreted as a reference to the product itself and any
25    corresponding patents, publications, or product literature cited in these contentions that relates to
26    the cited computer software program, device, or product. In addition, Apple may rely on other
27    documents or things that have not yet been located to support its contentions regarding such prior
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             21
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 24 of 75



 1    art computer(s), software program(s), device(s), or product(s) that are referenced in these
 2    contentions.
 3           For any claim limitation that Zeroclick alleges is not disclosed in a particular prior art
 4    reference, Apple reserves the right to assert that such limitation is inherent, that the limitation
 5    would have been obvious to one of ordinary skill in the art at the relevant time, and/or that the
 6    limitation is disclosed in one or more prior art references that individually or in combination
 7    would have rendered the asserted claim obvious.
 8           Apple further reserves the right to identify and rely on additional art or teachings within
 9    the cited art. Unless otherwise stated, it should be presumed that Apple intends to rely upon each
10    reference in its entirety to the extent relevant and/or appropriate, including references cited in
11    and/or referenced within the prior art identified below.
12           The prior art references produced by Apple reflect the “state of the art” as of the
13    purported effective filing date of the patents-in-suit and/or the alleged invention date of the
14    Asserted Claims of the patents-in-suit. These references illustrate the scope and content of the
15    prior art, the knowledge of those skilled in the relevant field, as well as the motivations of skilled
16    persons to modify and combine known systems and components during the relevant time period.
17    Persons of ordinary skill in the art read a prior art reference as a whole, and in the context of
18    other publications and literature. Accordingly, Apple may rely on uncited portions of the prior
19    art references and on other publications and expert testimony to provide context, and as aids to
20    understanding and interpreting the portions of references that are cited. Apple may also rely on
21    uncited portions of the prior art references, other publications, and the testimony of experts to
22    establish that a person of ordinary skill in the art would have been motivated to modify or
23    combine certain of the cited references so as to render the claims obvious.
24           B.      Invalidity of the ’443 Patent Based on 35 U.S.C. §§ 102 and
                     103
25
             The Asserted Claims of the ’443 patent are invalid as anticipated under 35 U.S.C. §
26
      102(a), (b), (e), and/or (g), and/or rendered obvious under 35 U.S.C. § 103 by the following prior
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             22
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 25 of 75



 1    art references as set forth below. The combinations that render each claim obvious are identified
 2    in the individual charts.
 3
                                                                                            Claims
         Chart                                                            Claims
 4                                  Primary Reference                                      Rendered
          No.                                                            Anticipated
                                                                                           Obvious
 5

 6        A-1       U.S. Patent No. 5,745,719 (“Falcon ’719”)                  -             19-20

 7
          A-2       U.S. Patent No. 6,859,909 (“Lerner ’909”)                 19             19-20
 8
                    The Design and Evaluation of Marking Menus
 9        A-3                                                                 19             19-20
                    (“Kurtenbach”)
10
          A-4       U.S. Patent No. 6,073,036 (“Heikkinen ’036”)            19, 20           19-20
11

12        A-5       U.S. Patent 6,211,856 (“Choi ’856”)                       19             19-20

13
          A-6       IBM Simon                                               19-20            19-20
14

15        A-7       Ericsson R380                                           19, 20           19-20

16
          A-8       U.S. Patent No. 5,721,853 (“Smith ’853”)                   -             19-20
17

18        A-9       U.S. Patent No. 5,463,725 (“Henckel ’725”)                19             19-20

19
         A-10       U.S. Patent No. 6,466,197 (“Kim ’197”)                     -             19-20
20
                    Star7 Prototype Touch Screen System (“the Star7
21       A-11                                                                 19             19-20
                    System”)
22
         A-12       U.S. Patent No. 5,347,295 (“Agulnick ’295”)               19             19-20
23

24       A-13       Apple Newton MessagePad (“Apple Newton”)                  19             19-20

25                  U.S. Patent No. 5,745,116 (“Pisutha-Arnond
         A-14                                                               19, 20           19-20
                    ’116”)
26
                    Plaisant Touch Screen System (“the Plaisant
27       A-15                                                                 19             19-20
                    System”)
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                      23
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 26 of 75



 1
                                                                                              Claims
         Chart                                                             Claims
 2                                 Primary Reference                                         Rendered
          No.                                                             Anticipated
                                                                                             Obvious
 3

 4       A-16       U.S. Patent No. 5,923,908 (“Schrock ’908”)                 19              19-20

 5
         A-17       U.S. Patent No. 5,570,113 (“Zetts ’113”)                   19              19-20
 6

 7       A-18       EO Personal Communicator with PenPoint OS                19, 20            19-20

 8

 9                   1.      Anticipation
             Claim 19 recites:
10
                     A device capable of executing software comprising:
11                           a touch-sensitive screen configured to detect being touched
                     by a user’s finger without requiring an exertion of pressure on the
12
                     screen;
13                           a processor connected to the touch-sensitive screen and
                     configured to receive from the screen information regarding
14
                     locations touched by the user’s finger;
15                          executable user interface code stored in a memory
                     connected to the processor; the user interface code executable by
16
                     the processor;
17                           the user interface code being configured to detect one or
                     more locations touched by a movement of the user’s finger on the
18                   screen without requiring the exertion of pressure and determine
19                   therefrom a selected operation; and
                             the user interface code is further configured to cause one
20                   or more selected operations, which includes one or more functions
21                   available to the user interface code of the device, to deactivate
                     while the user’s finger is touching one or more locations on the
22                   screen.

23    Claim 19 is anticipated at least by the following prior art references: the Plaisant System and
24    Schrock ’908. A more detailed disclosure of how these prior art references anticipate claim 19
25    of the ’443 patent is provided in Exhibits A-15 and A-16. These are merely exemplary
26    anticipatory references. The complete set of references that anticipate claims 19 and 20 is
27    identified in the table above.
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         24
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 27 of 75



 1           Plaisant System anticipates claim 19. The Plaisant System was not disclosed to, or
 2    considered by, the USPTO during the prosecution of the ’443 patent. It was developed in 1990-
 3    1992 by researchers at the University of Maryland to conduct one or more usability studies of six
 4    different touchscreen toggle designs around 1990-92, and thus qualifies as prior art against the
 5    Asserted Claims of the ’443 patent at least under pre-AIA §§ 102(a) and (b). The Plaisant
 6    System and studies are described in various publications, including articles from June 1990,2
 7    November 1990,3 and May 1992,4 and a video5 from 1991 narrated by Catherine Plaisant.
 8           The Plaisant System allowed a user to select an operation, such as turning off a device, by
 9    moving the slider toggle with his or her finger from the ON position to the OFF position on the
10    user interface, as shown in Figure 2 below. (See, e.g., Plaisant Nov. 1990 at 5-6 (“If the device is
11    ON the pointer is on the ON side. Users can then grab the pointer and slide it to the other side. . .
12    . A click is heard when the state changes (high pitch for ON, low pitch for OFF).”); Plaisant
13    May 1992 at 667-68 (same), Figure 2.)
14

15

16

17

18

19

20

21

22

23

24
             2
                A new era for touchscreen applications: High precision, dragging icons, and refined
25    feedback, Andrew Sears, et al., June 1990 (“Plaisant June 1990”).
              3
                Touchscreen Toggle Switches: Push or Slide? Design issues and usability study,
26    Catherine Plaisant, et al., Nov. 1990 (“Plaisant Nov. 1990”).
              4
                Touchscreen Toggle Design, Catherine Plaisant, et al., May 3-7, 1992 (“Plaisant May
27    1992”).
              5
                TouchscreenToggle DesignVideo, Catherine Plaisant (1991),
28    https://www.youtube.com/watch?v=wFWbdxicvK0.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          25
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 28 of 75



 1

 2

 3

 4

 5

 6

 7

 8

 9

10           Moreover, the Plaisant System was configured to deactivate a selected operation while
11    the user’s finger is touching one or more locations on the screen. For example, if the user moved
12    her finger off of the pointer before the pointer reached the OFF position, the pointer would
13    spring back to the ON position. (See, e.g., Plaisant Nov. 1990 at 5-6 (“If the device is ON the
14    pointer is on the ON side. Users can then grab the pointer and slide it to the other side. If the
15    finger is released before reaching the other side the pointer springs back to its previous
16    position.”); Plaisant May 1992 at 667-68 (same), Figure 2.) The user could also deactivate a
17    selected operation by not completing the movement from ON to OFF and, instead, returning the
18    pointer to the original position. (Id.)
19           The Plaisant System was equipped with a MicroTouch capacitive touch-sensitive screen,
20    which is configured to detect being touched by a user’s finger without requiring an exertion of
21    pressure on the screen. (See, e.g., Plaisant Nov. 1990 at 4 (Plaisant System was equipped with a
22    MicroTouch touchscreen that “returns a continuous flow of coordinates with a 1024x1024
23    resolution”); Sears Oct. 1992 at 3 (“The MicroTouch touchscreen is a capacitive touchscreen that
24    provides continuous information about the location of a touch on a 1024x1024 grid.”).) Thus, to
25    the extent the various Plaisant publications and Plaisant video that describe the Plaisant System
26    do not expressly disclose detecting finger movement on the touch-sensitive screen “without
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           26
      sf-4081413
                 Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 29 of 75



 1    requiring an exertion of pressure on the screen,” the limitation is inherently disclosed by the use
 2    of the capacitive MicroTouch touchscreen.
 3               Exhibit A15 further identifies how specifically the Plaisant System teaches each element
 4    of each asserted claim.
 5               Schrock ’908 also anticipates claim 19. Schrock ’908 was not disclosed to, or
 6    considered by, the United States Patent Office (USPTO) during the prosecution of the ’443
 7    patent. Schrock ’908 issued on July 13, 1999, and thus qualifies as prior art against the Asserted
 8    Claims of the ’443 patent at least under pre-AIA §§ 102(a), (b), and (e).
 9               Schrock ’908 teaches a camera having a touch-sensitive screen and a user interface
10    configured to detect movement of a user’s finger and thereby selecting an operation within the
11    camera, such as activating the shutter or regulating the zoom operation of the camera. (See, e.g.,
12    Schrock ’908 at Abstract, 4:33-40.) For example, to activate the shutter, the user touches the
13    shutter icon 28 with his or her finger and moves the icon from 28a to 28b by sliding the finger on
14    the touch-sensitive screen, as indicated by Figure 2 below. (See, e.g., Schrock ’908 at 4:26-40,
15    Fig. 2.)
16

17

18

19

20

21

22

23

24               Schrock ’908 further teaches that, if the user’s finger does not follow the path from A to
25    B but is moved in a different direction on the touch-sensitive screen, the shutter operation is
26    deactivated. (See, e.g., Schrock ’908 at 4:49-63, Fig. 4.) During deactivation, the camera clears
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           27
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 30 of 75



 1    any parameters calculated for performing the shutter operation. (See, e.g., Schrock ’908 at 4:49-
 2    63, Fig. 4.)
 3            Schrock ’908 further teaches that the touch-sensitive screen may be a capacitive touch-
 4    sensitive screen, which is configured to detect being touched by a user’s finger without requiring
 5    an exertion of pressure on the screen. (See, e.g., Schrock ’908 at 3:14-23, 3:46-49.)
 6            Exhibit A16 further identifies where specifically in Schrock ’908 each element of claim
 7    19 is found.
 8                    2.     Obviousness
 9            As set forth below and in the Invalidity Charts attached as Exhibits A-1 to A-18, to the
10    extent the foregoing references are found not to anticipate the Asserted Claims of the ’443
11    patent, the foregoing references render the asserted claims obvious under 35 U.S.C. § 103 either
12    alone or in combination with each other or one or more of the other references identified above.
13    The inclusion of certain exemplary combinations in these Invalidity Charts does not exclude
14    other combinations. The combinations are not meant to be exhaustive. Apple contends that it
15    would have been obvious to a person of ordinary skill in the art to combine any of the various
16    references cited herein so as to practice the Asserted Claims of the ’443 patent. Apple reserves
17    its rights to identify additional specific combinations as well as to detail and explain such
18    combinations.
19            The Asserted Claims of the ’443 patent, under Zeroclick’s apparent read in its
20    Infringement Contentions, as best understood by Apple, disclose in essence the following
21    features: a processor, software, memory, a touch sensitive screen that does not require pressure,
22    and determining or deactivating operations through a user interface on the touch-sensitive screen.
23    Claim 20 further recites a mobile phone. Zeroclick did not “invent” any of these features.
24    Rather, as discussed below and more fully in the attached Exhibits A-1 to A-18, each element of
25    the Asserted Claims of the ’443 patent is fully disclosed in the prior art.
26            At the time of the purported effective filing and/or alleged invention dates of the ’443
27    patent, processors, software, and memory were conventional computer components.
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          28
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 31 of 75



 1           Furthermore, capacitive touch-sensitive screens, which detect a finger touching the screen
 2    without require the exertion of pressure, were developed in the 1970s, long before the purported
 3    effective filing date of the ’443 patent. (See, e.g., A New Principle for an X-Y Touch Screen
 4    (describing a new capacitive touch-sensitive screen).) Computer terminals with capacitive
 5    touch-sensitive screens were commercially available as early as the 1970s and 80s. (See, e.g.,
 6    How CERN broke the software barrier at 791 (capacitive touch-sensitive screens developed by
 7    CERN commercially available in 1977); The first Capacitative Touch Screens at CERN at 4-5
 8    (first capacitive touch-sensitive screen was commercialized in 1980 by NESELCO.)) Zeroclick
 9    therefore did not invent a touch-sensitive screen configured to “detect being touched by a user’s
10    finger without requiring an exertion of pressure on the screen” or “detect one or more locations
11    touched by a movement of the user’s finger on the screen without requiring the exertion of
12    pressure” as recited in claim 19.
13           Furthermore, the concept of determining or deactivating operations through a user
14    interface on a touch-sensitive screen was common practice. (See, e.g., Schrock ’908 at 4:49-63,
15    Fig. 4; Henckel ’725 at 1:51-57, 3:3-26, 4:25-52, Figs. 2 and 4; Plaisant Nov. 1990 at 5-6 (“If the
16    device is ON the pointer is on the ON side. Users can then grab the pointer and slide it to the
17    other side. If the finger is released before reaching the other side the pointer springs back to its
18    previous position.”); Plaisant May 1992 at 667-68 (same).) In many ways, this is the very
19    purpose for employing touch-sensitive screens in electronic devices. By the time of filing,
20    portable digital devices had already been using finger-operated, touch-sensitive screens to select
21    or deactivate operations for several years. (See, e.g., Apple Newton, IBM Simon, Ericsson
22    R380, Star7 System, and EO Personal Communicator.)
23           Finally, mobile phones with touch-sensitive screens were known many years before the
24    purported effective filing date of the ’443 patent. (See, e.g., Examiner’s Official Notice, Final
25    Rejection dated March 11, 2013 at 16 (“[B]oth the concept and the advantages of using a mobile
26    phone or specially utilizing a touch sensitive screen mobile phone is notoriously well known and
27    expected in the art.”); see also Pisutha-Arnond ’116 at 2:51-67, Figs. 1, 3, 5-8; Hsu ’860 at 2:57-
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           29
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 32 of 75



 1    60; IBM Simon User Manual at 9-11, 45-47; Ericsson R380 User’s Manual at 23-26, 68-73, 94-
 2    103.)
 3            As explained herein and/or in the accompanying Invalidity Charts, in the event that any
 4    of the Asserted Claims of the ’443 patent is not found anticipated based on a determination that
 5    some feature of the claim is not in an item of prior art, it would have been obvious to a person of
 6    ordinary skill in the art as of the purported effective filing date of the ’443 patent and/or the
 7    alleged invention date of the Asserted Claims of the ’443 patent to combine the various
 8    references cited herein so as to practice the Asserted Claims of the ’443 patent. The prior-art
 9    item renders the claim obvious because, as discussed above, the missing feature was known to
10    persons skilled in the art in the field at the time, could have been added by those persons to the
11    device or method disclosed by the prior art, and adding that known feature would yield
12    predictable results, so that the subject matter of the claim as a whole would have been obvious at
13    the time the invention was made to a person having ordinary skill in the art. See KSR Int’l Co. v.
14    Teleflex, Inc., 550 U.S. 398 (2007).
15            The motivation to combine comes from many sources, including the prior art (specific
16    and as a whole), common knowledge, common sense, predictability, expectations, industry
17    trends, design incentives or need, market demand or pressure, market forces, obviousness to try,
18    the nature of the problem faced, and/or knowledge possessed by a person of ordinary skill.
19    Apple reserves the right to rely on the knowledge of those skilled in the art, the testimony of
20    expert witnesses, and/or other prior art, to show that it would have been obvious to include the
21    allegedly missing limitation and to explain the motivation to combine the prior art elements.
22            For example, to the extent that any reference identified above does not disclose the use of
23    a touch-sensitive screen that does not require pressure (i.e. a capacitive touchscreen), it would
24    have been obvious to a person of ordinary skill in the art at the time of the invention of the ’443
25    patent to implement the graphical user interface (“GUI”) disclosed in that reference on a
26    capacitive touchscreen. The motivation to do so is particularly strong because capacitive
27    touchscreens sought to solve the same problem and come from the same field as non-capacitive
28    touchscreens: both are human interfaces that respond to touch. It would have been obvious to
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           30
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 33 of 75



 1    try the combination or modification in light of design incentives to: eliminate the need for a
 2    stylus to provide input, frontal shielding, and a uniformly conductive surface (see, e.g., Hsu ’860
 3    at 2:7-21); improve device durability (id. at 3:1-5, FIG. 1); improve positioning accuracy and
 4    weather resistance without calibration (id. at 3:9-16); allow greater transparency in the screen
 5    (id. at 3:16-18); and eliminate shape constraints imposed by the requirement of a flexible
 6    substrate (id. at 3:19-25). Moreover, the prior art teaches or suggests making the combination or
 7    modification claimed in the patent. In fact, the Examiner in the prosecution of the ’443 patent
 8    took Official Notice that “it would have been obvious to incorporate a user’s finger operating on
 9    touch sensitive screen.” (Examiner’s Official Notice, Non-Final Rejection dated December 4,
10    2012 at 7, emphasis added.) Therefore, a person of ordinary skill in the art would have been
11    motivated to modify screens on electronic devices to respond to a user’s touch without requiring
12    pressure.
13           As another example, to the extent that any reference identified above does not disclose
14    deactivation of an operation while the user’s finger is touching the screen, it would have been
15    obvious to a person of skill in the art as of the purported effective filing date of the ’443 patent to
16    add this feature to the user interfaces taught by the prior art references cited herein. One of
17    ordinary skill in the art would have been motivated to modify these interfaces so that the user
18    interface code is further configured to cause one or more selected operations to deactivate while
19    the user’s finger is touching one or more locations on the screen, at least, because it would allow
20    the user more and faster control over the gesture based command. Modifying user interfaces to
21    cause one or more selected operations to deactivate while the user’s finger is touching one or
22    more locations on the screen would have been straightforward and predictable.
23           Finally, to the extent that any reference identified above does not disclose the use of a
24    mobile phone, it would have been obvious to a person of skill in the art as of the purported
25    effective filing date of the ’443 patent and/or the alleged invention date of claim 20 of the ’443
26    patent to combine the user interfaces taught by Schrock ’908, the Plaisant System, Henckel ’725,
27    the Star7 System, and other prior art references cited herein, with references disclosing mobile
28    phones, such as IBM Simon, Ericsson R380, Pisutha-Arnond ’116, and Hsu ’860. The
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           31
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 34 of 75



 1    motivation to do so is particularly strong because mobile phones and touchscreen interfaces relate
 2    to the same field of endeavor: the field of human-interface design. The idea of incorporating
 3    capacitive touch screens into digital handheld devices (e.g., mobile phones) preceded the
 4    purported effective filing date of the ’443 patent by years. (See, e.g., Hsu ’860 at 2:57-60, 2:66-
 5    3:25, 4:4-23, Fig. 1; Schrock ’908 at 3:14-23, 3:46-49.) In fact, the Examiner in the prosecution
 6    of the ’443 patent took “Official Notice . . . that both the concept and the advantages of using a
 7    mobile phone or specially utilizing a touch sensitive screen mobile phone is notoriously well
 8    known and expected in the art.” (Examiner’s Official Notice, Final Rejection dated March 11,
 9    2013 at 16.) Therefore, a person of ordinary skill in the art would have been motivated to
10    combine the references disclosed above with a mobile phone.
11           The following discussion of IBM Simon, Ericsson R380, Henckel ’725, Star7 System,

12    Apple Newton, and Pisutha-Arnond ’116, which render claim 19 obvious, illustrate the
13    motivation to combine with any one of multiple prior art references cited herein that disclose

14    capacitive touch-sensitive screen sensing. A more detailed disclosure of how these prior art
15    references render obvious claims 19 of the ’443 patent is provided in Exhibits A-6, A-7, A9, A-
16    11, A-13, and A-14. These are merely exemplary references that render claim 19 obvious. The
17    complete set of references that render claims 19 and 20 obvious is identified in the table in
18    Section II.B above. A detailed disclosure of how these prior art references render obvious claims
19    19 and 20 of the ’443 patent is provided in Exhibits A-1 to A-18.
20           IBM Simon anticipates and/or renders obvious claim 19. IBM Simon was not disclosed
21    to, or considered by, the USPTO during the prosecution of the ’443 patent. IBM Simon was in
22    public use or on sale in August 1994, and thus qualifies as prior art against the Asserted Claims
23    of the ’443 patent at least under pre-AIA §§ 102(a) and (b). IBM Simon discloses a gesture
24    based user interface for interacting with a touch screen of a phone using a human finger. (See,
25    e.g., IBM Simon User Manual at 9-11.) IBM Simon teaches a user interface capable of detecting
26    movement of a pointer device to select an operation, e.g., handwriting, manipulating a fax, and
27    deletion of text. (Id. at 45-47.) IBM Simon also discloses using slider buttons (id., at 23 and 63)
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         32
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 35 of 75



 1    or checkbox features (id. at 10) to deactivate various features while the user’s finger is touching
 2    the screen.
 3           To the extent IBM Simon does not expressly disclose the use of a touch-sensitive screen
 4    that is capable of detecting movement of a finger without requiring exertion of pressure, such
 5    screens, e.g., capacitive touch-sensitive screens, were known in the art long before the purported
 6    effective filing date of the ’443 patent. For example, numerous references cited herein disclose
 7    either expressly or inherently the use and benefits of capacitive touch-sensitive screens. (See,
 8    e.g., Plaisant System (included a MicroTouch touchscreen, a capacitive touch-sensitive screen);
 9    Hsu ’860 at 2:66-3:25 (describing the benefits of capacitive touch-sensitive screens over, e.g.,
10    resistive touch-sensitive screens); Plaisant June 1990 at 19 (noting that capacitive touch-sensitive
11    screens are “better for tasks that involve dragging objects on the screen”).) A person of ordinary
12    skill in the art would have understood that the benefits of capacitive touch-sensitive screens
13    would have improved on the user interface taught by IBM Simon. For example, a person of
14    ordinary skill in the art would have appreciated that the touchscreen interface disclosed in IBM
15    Simon would have been improved if the user could interact with the mobile phone screen by
16    sliding his finger without having to exert pressure on the screen. A person of skill in the art
17    would have understood that such combination would improve the usability of the invention
18    taught by IBM Simon because it would allow the user to more easily perform the user interface
19    operations taught by IBM Simon.
20           A person of ordinary skill in the art would further have understood that implementing the
21    touch screen user interface taught by IBM Simon using the capacitive proximity sensing system
22    and touch screen taught by Hsu ’860, the capacitive touch-sensitive screen taught by Schrock
23    ’908, or the capacitive touch-sensitive screen used in the Plaisant System would have been
24    straightforward and predictable. Hsu ’860, Schrock ’908, the Plaisant System, and IBM Simon
25    all disclose user interfaces implemented on a touch-sensitive screens that respond to finger
26    movement. (See, e.g., Hsu ’860 at 2:57-60, 4:4-23, 5:22-53, 6:14-37, Figs.1-4; Schrock ’908 at
27    3:14-23, 3:46-49; Plaisant System; IBM Simon User Manual at 9-11, 23, 45-47, and 63.) In
28    addition, Hsu ’860 specifically teaches applying a capacitive touch-sensitive screen to a cell
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          33
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 36 of 75



 1    phone like the IBM Simon. (Hsu ’860 at 2:57-60.) Therefore, a person of ordinary skill would
 2    be able to implement the user interface of IBM Simon on the capacitive touch-sensitive screens,
 3    which detect being touched by a user’s finger without requiring an exertion of pressure on the
 4    screen, taught or used by these other prior art references.
 5            Exhibit A-6 further identifies how IBM Simon, alone or in combination with other
 6    references, renders obvious claim 19.
 7            Ericsson R380 also anticipates and/or renders obvious claim 19. Ericsson R380 was not
 8    disclosed to, or considered by, the USPTO during the prosecution of the ’443 patent. Ericsson
 9    R380 was in public use or on sale in 2000, and thus qualifies as prior art against the Asserted
10    Claims of the ’443 patent at least under pre-AIA §§ 102(a) and (b). Ericsson R380 discloses a
11    gesture based user interface for interacting with a touch screen of a phone. (See, e.g., Ericsson
12    R380 User’s Manual at 23-26 and 68-73.) Ericsson R380 teaches a user interface capable of
13    detecting movement of a pointer device to select an operation, e.g., handwriting and/or deletion
14    of text. (Id. at 23-26, 68-73, and 94-103.) Ericsson R380 also discloses deactivating a selected
15    operation (e.g., entering and leaving “extended mode”) while the stylus is touching the screen.
16    (See, e.g., id.)
17            To the extent Ericsson R380 does not expressly disclose the use of a touch-sensitive
18    screen that is capable of detecting movement of a finger without requiring exertion of pressure,
19    such screens, e.g., capacitive touch-sensitive screens, were, as discussed above, known in the art
20    long before the purported effective filing date of the ’443 patent. A person of ordinary skill in
21    the art would have understood that the benefits of capacitive touch-sensitive screens would have
22    improved on the user interface taught by Ericsson R380. For example, a person of ordinary skill
23    in the art would have appreciated that the touchscreen interface disclosed in Ericsson R380
24    would have been improved if the user could interact with the mobile phone screen by sliding his
25    finger without having to exert pressure on the screen. A person of skill in the art would have
26    understood that such combination would improve the usability of the invention taught by
27    Ericsson R380 because it would allow the user to more easily perform the user interface
28    operations taught by Ericsson R380.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           34
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 37 of 75



 1           A person of ordinary skill in the art would further have understood that implementing the
 2    touch screen user interface taught by Ericsson R380 using the capacitive proximity sensing
 3    system and touch screen taught by Hsu ’860, the capacitive touch-sensitive screen taught by
 4    Schrock ’908, or the capacitive touch-sensitive screen used in the Plaisant System would have
 5    been straightforward and predictable. Hsu ’860, Schrock ’908, the Plaisant System, and Ericsson
 6    R380 all disclose user interfaces implemented on a touch-sensitive screen that respond to finger
 7    movement. (See, e.g., Hsu ’860 at 2:57-60, 4:4-23, 5:22-53, 6:14-37, Figs.1-4; Schrock ’908 at
 8    3:14-23, 3:46-49; Plaisant System; Ericsson R380 User’s Manual at 23-26, 68-73, 94-103.) In
 9    addition, Hsu ’860 specifically teaches applying a capacitive touch-sensitive screen to a cell
10    phone. (Hsu ’860 at 2:57-60.) Therefore, a person of ordinary skill would be able to modify the
11    user interface of Ericsson R380 such that it implemented the capacitive touch-sensitive screens,
12    which detect being touched by a user’s finger without requiring an exertion of pressure on the
13    screen, taught or used by these other prior art references.
14           Exhibit A-7 further identifies how Ericsson R380, alone or in combination with other
15    references, renders obvious claim 19.
16           Henckel ’725 also anticipates and/or renders obvious claim 19. Henckel ’725 was not
17    disclosed to, or considered by, the USPTO during the prosecution of the ’443 patent. Henckel
18    ’725 issued on October 31, 1995, and thus qualifies as prior art against the Asserted Claims of
19    the ’443 patent at least under pre-AIA §§ 102(a), (b), and (e). Henckel ’725 discloses a user
20    interface for interacting with an electronic version of a book or magazine on a touch-sensitive
21    screen. Henckel ’725 teaches that the user interface is capable of detecting movement of the
22    user’s finger to select an operation, such as turning a single page or activating a page flipping
23    operation. (See, e.g., Henckel ’725 at 1:51-57, 4:25-52, Figs. 2 and 4.) Henckel ’725 also
24    discloses deactivating a selected operation while the user’s finger is touching the screen, e.g.
25    canceling the turning of a page or deactivating the page flipping function. (See, e.g., Henckel
26    ’725 at 3:3-26, ’725 at 4:44-52 (“The user may also, if desired, slide his or her finger completely
27    off the book into the background area 14, which also causes the page flipping function to
28    cease.”), Figs. 2 and 4.)
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           35
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 38 of 75



 1           To the extent Henckel ’725 does not expressly disclose the use of a touch-sensitive screen
 2    that is capable of detecting movement of a finger without requiring exertion of pressure, such
 3    screens, e.g., capacitive touch-sensitive screens, were, as discussed above, known in the art long
 4    before the purported effective filing date of the ’443 patent. A person of ordinary skill in the art
 5    would have understood that the benefits of capacitive touch-sensitive screens would have
 6    improved on the user interface taught by Henckel ’725. For example, a person of ordinary skill
 7    in the art would have appreciated that the touchscreen interface disclosed in Henckel ’725 would
 8    have been improved if the user could interact with the electronic book or magazine by sliding his
 9    finger without having to exert pressure on the screen. A person of skill in the art would have
10    understood that such combination would improve the usability of the invention taught by
11    Henckel ’725 because it would allow the user to more easily turn the pages of the electronic
12    book or magazine disclosed in Henckel ’725.
13           A person of ordinary skill in the art would further have understood that implementing the
14    touch screen user interface taught by Henckel ’725 using the capacitive proximity sensing
15    system and touch screen taught by Hsu ’860, the capacitive touch-sensitive screen taught by
16    Schrock ’908, or the capacitive touch-sensitive screen used in the Plaisant System would have
17    been straightforward and predictable. Hsu ’860, Schrock ’908, the Plaisant System, and Henckel
18    ’725 all disclose user interfaces implemented on a touch-sensitive screen that respond to finger
19    movement. (See, e.g., Hsu ’860 at 2:57-60, 4:4-23, 5:22-53, 6:14-37, Figs.1-4; Schrock ’908 at
20    3:14-23, 3:46-49; Plaisant System; Henckel ’725 at 1:51-57, 3:3-26, 4:25-52, Figs. 2 and 4.)
21    Therefore, a person of ordinary skill would be able to modify the user interface of Henckel ’725
22    such that it implemented the capacitive touch-sensitive screens, which detect being touched by a
23    user’s finger without requiring an exertion of pressure on the screen, taught or used by these
24    other prior art references.
25           Exhibit A9 further identifies how Henckel ’725, alone or in combination with other
26    references, renders obvious claim 19.
27           Star7 System also anticipates and/or renders obvious claim 19. The Star7 System’s
28    features and functionality are disclosed, in part, in the Star7 Video and in U.S. Patent No.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         36
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 39 of 75



 1    6,160,551 (“Naughton ’551”), included in these contentions. Neither the Star7 System, Star7
 2    Video, nor Naughton ’551 was disclosed to, or considered by, the USPTO during the prosecution
 3    of the ’443 patent. The Star7 System was developed by Sun Microsystems, Inc. in 1991-92, and
 4    thus qualifies as prior art against the Asserted Claims of the ’443 patent at least under pre-AIA
 5    §§ 102(a) and (b). The Star7 System was a hand-held, portable computer with a user interface
 6    on a touch-sensitive screen and wireless/radio capabilities. (Star7 Video at 0:05-19.) It allowed
 7    users to navigate and move virtual objects displayed on the touch-sensitive screen. (Id.)
 8            The Star7 System includes a user interface capable of detecting movement of a user’s
 9    finger on the screen and determining therefrom a selected operation, e.g., moving a virtual object
10    from one area to another. (See, e.g., Star7 Video at 7:41-7:53.) The video shows how this
11    interface meets the claimed “deactivat[ion of a function] while the user’s finger is touching one
12    or more locations on the screen.” For example, the video shows a sequence in which a virtual
13    television icon becomes activated, as indicated by a green aura around the icon, when a user
14    drags a virtual object over the icon. (See still images of Star7 Video at 7:49 and 7:50 below.)
15    The icon deactivates, as indicated by the loss of its green aura, when the user drags the virtual
16    object with his finger off of the TV icon. (See still image of Star7 Video at 7:51 below.) The
17    images and video show that this deactivation takes place while the user’s finger is still touching
18    the screen. (Id.)
19

20

21

22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           37
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 40 of 75



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                   (Star7 Video at 7:49 (annotated), television icon deactivated (no green aura.))
12

13

14

15

16

17

18

19

20

21

22

23

24                            (Star7 Video at 7:50 (annotated), television icon activates
                             because virtual object brought over icon (note green aura.))
25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                      38
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 41 of 75



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12           (Star7 Video at 7:51 (annotated), the icon loses its green aura and “deactivate[s] while the

13                      user’s finger is touching one or more locations on the screen.”)

14
             To the extent Star7 System does not expressly disclose the use of a touch-sensitive screen
15
      that is capable of detecting movement of a finger without requiring exertion of pressure, such
16
      screens, e.g., capacitive touch-sensitive screens, were known in the art long before the purported
17
      effective filing date of the ’443 patent. For example, numerous references cited herein disclose
18
      either expressly or inherently the use and benefits of capacitive touch-sensitive screens. A
19
      person of ordinary skill in the art would have understood that the benefits of capacitive touch-
20
      sensitive screens would improve on the Star7 System. For example, Plaisant June 1990 teaches
21
      that capacitive touch-sensitive screens are “better for tasks that involve dragging objects on the
22
      screen.” (Plaisant June 1990 at 19.) A person of skill in the art would, therefore, have been
23
      motivated to combine the touchscreen interface used in the Star7 System with one or more of the
24
      prior art references disclosing a capacitive touch-sensitive screen. The motivation to combine
25
      comes from the known benefits of capacitive touch-sensitive screens over other types of touch
26
      screen that require an exertion of pressure, especially as it relates to moving the user’s finger on
27
      the touch screen. In particular, a person of ordinary skill in the art would have appreciated that
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          39
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 42 of 75



 1    the touchscreen interface used in Star7 System would have been improved if the user could
 2    perform the disclosed operations by sliding his finger without having to exert pressure on the
 3    screen. A person of ordinary skill in the art would have understood that such combination would
 4    improve the usability of the invention taught by Star7 System because it would allow the user to
 5    more easily perform the available touch screen operations.
 6           Exhibit A-11 further identifies how Star7 System, alone or in combination with other
 7    references, renders obvious claim 19.
 8           Apple Newton also anticipates and/or renders obvious claim 19. The Apple Newton was
 9    not disclosed to, or considered by, the USPTO during the prosecution of the ’443 patent. The
10    Apple Newton was in public use or on sale in August 1993, and thus qualifies as prior art against
11    the Asserted Claims of the ’443 patent at least under pre-AIA §§ 102(a) and (b). The Apple
12    Newton discloses a gesture based user interface for interacting with a hand-held message pad.
13    (See, e.g., Newton MessagePad Handbook at 13-19, 57-69.) Apple Newton teaches a user
14    interface capable of detecting movement of a pointer device to select an operation, e.g.,
15    handwriting. (Id. at 44-45.) Apple Newton also discloses deactivating a selected operation (e.g.,
16    deactivating a selection of text, removing a portion text, or removing a portion of a drawing)
17    while the stylus is touching the screen. (See, e.g., Newton MessagePad Handbook at 58-62.)
18           To the extent Apple Newton does not expressly disclose the use of a touch-sensitive
19    screen that is capable of detecting movement of a finger without requiring exertion of pressure,
20    such screens, e.g., capacitive touch-sensitive screens, were known in the art long before the
21    purported effective filing date of the ’443 patent. For example, numerous references cited herein
22    disclose either expressly or inherently the use and benefits of capacitive touch-sensitive screens.
23    (See, e.g., Plaisant System (included a MicroTouch touchscreen, a capacitive touch-sensitive
24    screen); Hsu ’860 at 2:66-3:25 (describing the benefits of capacitive touch-sensitive screens
25    over, e.g., resistive touch-sensitive screens); Plaisant June 1990 at 19 (noting that capacitive
26    touch-sensitive screens are “better for tasks that involve dragging objects on the screen”).) A
27    person of ordinary skill in the art would have understood that the benefits of capacitive touch-
28    sensitive screens would have improved on the user interface taught by Apple Newton. For
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          40
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 43 of 75



 1    example, a person of ordinary skill in the art would have appreciated that the touchscreen
 2    interface disclosed in Apple Newton would have been improved if the user could interact with
 3    the touch-sensitive screen by sliding his finger without having to exert pressure on the screen. A
 4    person of skill in the art would have understood that such combination would improve the
 5    usability of the invention taught by Apple Newton because it would allow the user to more easily
 6    perform the user interface operations taught by Apple Newton.
 7           A person of ordinary skill in the art would further have understood that implementing the
 8    touch screen user interface taught by Apple Newton using the capacitive proximity sensing
 9    system and touch screen taught by Hsu ’860, the capacitive touch-sensitive screen taught by
10    Schrock ’908, or the capacitive touch-sensitive screen used in the Plaisant System would have
11    been straightforward and predictable. Hsu ’860, Schrock ’908, the Plaisant System, and Apple
12    Newton all disclose user interfaces implemented on a touch-sensitive screen that respond to
13    finger movement. (See, e.g., Hsu ’860 at 2:57-60, 4:4-23, 5:22-53, 6:14-37, Figs.1-4; Schrock
14    ’908 at 3:14-23, 3:46-49; Plaisant System; Newton MessagePad Handbook at 13-19, 44-45, 57-
15    69.) In addition, Hsu ’860 specifically teaches applying a capacitive touch-sensitive screen to
16    “hand held devices” such as “personal digital assistants” and hand held computers. (Hsu ’860 at
17    2:57-60.) Therefore, a person of ordinary skill would be able to modify the user interface of
18    Apple Newton such that it implemented the capacitive touch-sensitive screens taught or used by
19    these other prior art references to detect being touched by a user’s finger without requiring an
20    exertion of pressure on the screen.
21           Exhibit A-13 further identifies how the Apple Newton, alone or in combination with
22    other references, renders obvious claim 19.
23           Pisutha-Arnond ’116 also anticipates and/or renders obvious claim 19. Pisutha-Arnond
24    ’116 was not disclosed to, or considered by, the USPTO during the prosecution of the ’443
25    patent. While the USPTO considered Pisutha-Arnond ’116 during prosecution of the parent
26    application that issued as the ’691 patent, the Examiner did not consider the aspects of Pisutha-
27    Arnond ’116 discussed below relating to selection and activation using its graphical user
28    interface. Pisutha-Arnond ’116 issued on April 28, 1998, and thus qualifies as prior art against
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          41
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 44 of 75



 1    the Asserted Claims of the ’443 patent at least under pre-AIA §§ 102(a), (b), and (e). Pisutha-
 2    Arnond ’116 discloses a gesture-based user interface for interacting with a touch-sensitive screen
 3    on a mobile phone. (See, e.g., Pisutha-Arnond ’116 at 2:62-67, 3:23-40, 4:11-39, 5:14-30, 5:48-
 4    55, Figs. 1, 5-8.) Pisutha-Arnond ’116 teaches a user interface capable of detecting movement of
 5    a pointer device, such as a user’s finger, to select an operation, e.g. replying to an email.
 6    Pisutha-Arnond ’116 also discloses deactivating a selected operation while the user’s finger is
 7    touching the screen, e.g., by using gestures to bypass the display of certain user interface option.
 8    (See, e.g., Pisutha-Arnond ’116 at 3:23-40, 4:11-39, 4:56-5:13, Figs. 1, 5-8.)
 9           To the extent Pisutha-Arnond ’116 does not expressly disclose the use of a touch-
10    sensitive screen that is capable of detecting movement of a finger without requiring exertion of
11    pressure, such screens, e.g., capacitive touch-sensitive screens, were known in the art long before
12    the purported effective filing date of the ’443 patent. For example, numerous references cited
13    herein disclose either expressly or inherently the use and benefits of capacitive touch-sensitive
14    screens. (See, e.g., Plaisant System (included a MicroTouch touchscreen, a capacitive touch-
15    sensitive screen); Hsu ’860 at 2:66-3:25 (describing the benefits of capacitive touch-sensitive
16    screens over, e.g., resistive touch-sensitive screens); Plaisant June 1990 at 19 (noting that
17    capacitive touch-sensitive screens are “better for tasks that involve dragging objects on the
18    screen”); Schrock ’908.) A person of ordinary skill in the art would have understood that the
19    benefits of capacitive touch-sensitive screens would have improved on the user interface taught
20    by Pisutha-Arnond ’116. For example, a person of ordinary skill in the art would have
21    appreciated that the touchscreen interface disclosed in Pisutha-Arnond ’116 would have been
22    improved if the user could interact with the mobile phone screen by sliding his finger without
23    having to exert pressure on the screen. A person of skill in the art would have understood that
24    such combination would improve the usability of the invention taught by Pisutha-Arnond ’116
25    because it would allow the user to more easily perform the user interface operations taught by
26    Pisutha-Arnond ’116.
27           A person of ordinary skill in the art would further have understood that implementing the
28    touch screen user interface taught by Pisutha-Arnond ’116 using the capacitive proximity sensing
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           42
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 45 of 75



 1    system and touch screen taught by Hsu ’860, the capacitive touch-sensitive screen taught by
 2    Schrock ’908, or the capacitive touch-sensitive screen used in the Plaisant System would have
 3    been straightforward and predictable. Hsu ’860, Schrock ’908, the Plaisant System, and Pisutha-
 4    Arnond ’116 all disclose user interfaces implemented on a touch-sensitive screen that respond to
 5    finger movement. (See, e.g., Hsu ’860 at 2:57-60, 4:4-23, 5:22-53, 6:14-37, Figs.1-4; Schrock
 6    ’908 at 3:14-23, 3:46-49; Plaisant System; Pisutha-Arnond ’116 at 2:62-67, 3:23-40, 4:11-39,
 7    5:14-30, 5:48-55, Figs. 5-8.) In addition, Hsu ’860 specifically teaches applying a capacitive
 8    touch-sensitive screen to a cell phone. (Hsu ’860 at 2:57-60.) Therefore, a person of ordinary
 9    skill would be able to modify the user interface of Pisutha-Arnond ’116 such that it implemented
10    the capacitive touch-sensitive screens, which detect being touched by a user’s finger without
11    requiring an exertion of pressure on the screen, taught or used by these other prior art references.
12           Exhibit A-14 further identifies how Pisutha-Arnond ’116, alone or in combination with
13    other references, renders obvious claim 19.
14           C.      Invalidity of the ’691 Patent Based on 35 U.S.C. §§ 102 and
                     103
15
             The Asserted Claims of the ’691 patent are invalid as anticipated under 35 U.S.C. §
16
      102(a), (b), (e), and/or (g), and/or render obvious under 35 U.S.C. § 103 by the following prior
17
      art references as set forth below. The combinations that render each claim obvious are identified
18
      in the individual charts.
19

20                                                               Claims             Claims Rendered
       Chart No.             Primary Reference
                                                                Anticipated             Obvious
21
                                                        2-6, 12-16, 24, 26,
22                                                      28, 42, 44, 45, 47,
                     U.S. Patent No. 5,745,719 (“Falcon
           B-1                                          49; 52-56, 62-66,          All asserted claims
23                   ’719”)
                                                        74, 76, 78, 92, 94,
24                                                      95, 98, 100

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          43
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 46 of 75



 1
                                                             Claims           Claims Rendered
       Chart No.           Primary Reference
 2                                                          Anticipated           Obvious

 3                                                     2-6, 12-16, 24, 26,
                                                       28, 29-31, 35, 36,
 4                                                     42, 44, 45, 47, 49,
                    U.S. Patent No. 6,859,909 (“Lerner
          B-2                                          52-56, 62-66, 74,      All asserted claims
 5                  ’909”)
                                                       76, 78, 79, 81, 85,
 6                                                     86, 92, 94, 95, 98,
                                                       100
 7
                                                        2-6, 12-16, 24, 26,
 8                                                      28, 29-31, 35, 36,
                                                        42, 44, 45, 47, 49,
 9                  The Design and Evaluation of
          B-3                                           52-56, 62-66, 74,     All asserted claims
                    Marking Menus (“Kurtenbach”)
10                                                      76, 78, 79, 81, 85,
                                                        86, 92, 94, 95, 98,
11                                                      100
12
                    U.S. Patent No. 6,073,036
          B-4                                           All asserted claims   All asserted claims
13                  (“Heikkinen ’036”)

14                                                      2-6, 12-16, 24, 26,
                                                        28, 29-31, 35, 36,
15
                                                        42, 44, 45, 47, 49,
                    U.S. Patent 6,211,856 (“Choi
16        B-5                                           52-56, 62-66, 74,     All asserted claims
                    ’856”)
                                                        76, 78, 79, 81, 85,
17                                                      86, 92, 94, 95, 98,
                                                        100
18
                                                        2-6, 12-16, 24, 26,
19                                                      28-31, 35, 36, 42,
20                  Apple Newton MessagePad             44, 45, 47, 49; 52-
          B-6                                                                 All asserted claims
                    (“Apple Newton”)                    56, 62-66, 74, 76,
21                                                      78, 79, 81, 85, 86,
                                                        92, 94, 95, 98, 100
22

23        B-7       IBM Simon                           All asserted claims   All asserted claims

24
          B-8       Ericsson R380                       All asserted claims   All asserted claims
25

26                  U.S. Patent No. 5,745,116
          B-9                                           All asserted claims   All asserted claims
                    (“Pisutha-Arnond ’116”)
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                     44
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 47 of 75



 1
                                                             Claims           Claims Rendered
       Chart No.           Primary Reference
 2                                                          Anticipated           Obvious

 3                                                      2-6, 12-16, 24, 26,
                                                        28-31, 35, 36, 42,
 4                  Plaisant Touch Screen System        44, 45, 47, 52-56,
          B-10                                                                All asserted claims
                    (“the Plaisant System”)             62-66, 74, 76, 78,
 5
                                                        79, 81, 85, 86, 92,
 6                                                          94, 95, 98

 7                                                      2-6, 12-16, 24, 26,
                                                        28-30, 36, 42, 44,
 8                  U.S. Patent No. 5,347,295           45, 47, 49; 52-56,
          B-11                                                                All asserted claims
                    (“Agulnick ’295”)                   62-66, 74, 76, 78,
 9
                                                        79, 86, 92, 94, 95,
10                                                      98, 100

11                                                      2-6, 12-16, 24, 26,
                                                        28, 42, 44-45, 47,
12                  U.S. Patent No. 5,721,853 (“Smith
          B-12                                          52-56, 62-66, 74,     All asserted claims
                    ’853”)
                                                        76, 78, 92, 94-95,
13                                                      and 98
14
                                                        2-6, 12-16, 24, 26,
15                                                      28-30, 36, 42, 44,
                    U.S. Patent No. 5,923,908           45, 47, 49; 52-56,
16        B-13                                                                All asserted claims
                    (“Schrock ’908”)                    62-66, 74, 76, 78,
                                                        79, 86, 92, 94, 95,
17                                                      98, 100
18
                                                        2-6, 12-16, 24, 26,
19                                                      28, 29-30, 35, 36,
                    U.S. Patent No. 6,466,197 (“Kim     42, 44, 45, 47, 52-
          B-14                                                                All asserted claims
20                  ’197”)                              56, 62-66, 74, 76,
                                                        78, 79, 85, 86, 92,
21                                                      94, 95, 98
22
                                                        2-6, 12-16, 24, 26,
23                                                      28, 29-31, 35, 36,
                                                        42, 44, 45, 47, 49,
                    Star7 Prototype Touch Screen
24        B-15                                          52-56, 62-66, 74,     All asserted claims
                    System (“the Star7 System”)
                                                        76, 78, 79, 81, 85,
25                                                      86, 92, 94, 95, 98,
                                                        100
26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                     45
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 48 of 75



 1
                                                               Claims             Claims Rendered
       Chart No.           Primary Reference
 2                                                            Anticipated             Obvious

 3                                                         2-6, 12-16, 24, 26,
                                                           28-31, 35, 36, 42,
 4                  U.S. Patent No. 5,570,113 (“Zetts      44, 45, 47, 52-56,
          B-16                                                                   All asserted claims
                    ’113”)                                 62-66, 74, 76, 78,
 5
                                                           79, 81, 85, 86, 92,
 6                                                             94, 95, 98

 7                                                        2-6, 12-16, 24, 26,
                                                          28-31, 35, 36, 42,
 8                  U.S. Patent No. 5,463,725             44, 45, 47, 49; 52-
          B-17                                                                   All asserted claims
                    (“Henckel ’725”)                      56, 62-66, 74, 76,
 9
                                                          78, 79, 81, 85, 86,
10                                                        92, 94, 95, 98, 100

11                  EO Personal Communicator with
          B-18                                            All asserted claims    All asserted claims
                    PenPoint OS
12

13
                    1.      Anticipation
14
                            a.     Claim 2
15
                    Claim 2 recites:
16

17                         A graphical user interface (GUI), which may comprise an
                    update of an existing program, that may fully operate a GUI by a
18                  two step method of movement of a pointer (0) to operate one or
                    more functions within the GUI,
19
                            wherein, said existing program is any existing program
20                  that can operate the movement of the pointer (0) over a screen
                    (300) and has one or more functions operated by one or more
21                  other methods apart from said two step method,
22                          and/or one or more functions operated by said one or more
                    other methods in said existing program can be updated to operate
23                  by said two step method,
24                        wherein said GUI executes one or more functions within
                    the GUI by the completion of the following said two step method:
25
                            first said pointer (0) is immediately adjacent or passes
26                          within a control area (1), which is an area of the screen
                            (300) that may be any size including from a pixel on the
27                          screen (300) to occupying the whole screen (300),
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                        46
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 49 of 75



 1                           and second by the completion of a subsequent movement
                             of said pointer (0) according to a specified movement
 2                           generates a ‘click’ event, thereby triggering one or more
 3                           functions within the GUI.

 4
      Claim 52 is a method claim that recites the same steps recited in claim 2.
 5
             Claims 2 and 52 are anticipated at least by the following prior art references: Pisutha-
 6
      Arnond ’116, Plaisant System, Schrock ’908, Kim ’197, Star7 System, and Henckel ’725. A
 7
      more detailed disclosure of how these prior art references anticipate claims 2 and 52 of the ’691
 8
      patent is provided in Exhibits B-9, B-10, B-13, B-14, B-15, and B-17. These are merely
 9
      exemplary anticipatory references. The complete set of references that anticipate the Asserted
10
      Claims of the ’691 patent is identified in the table above.
11
             Pisutha-Arnond ’116 anticipates claims 2 and 52. Pisutha-Arnond ’116 issued on April
12
      28, 1998, and thus qualifies as prior art against the Asserted Claims of the ’691 patent at least
13
      under pre-AIA §§ 102(a), (b), and (e). It was applied by the Examiner during the prosecution of
14
      the ’691 patent, but merely for its disclosure that “another pointing device, such as a mouse,
15
      joystick, touch-pad, or even a human finger, could be substituted for a pen or stylus (column 2,
16
      lines 63-67).” (Office Action dated Nov. 18, 2009 at 17-19.) This citation represents the
17
      Examiner’s only consideration of Pisutha-Arnond ’116 in the prosecution history of the ’893
18
      application. The Examiner did not rely on (or acknowledge) any of the features relating to the
19
      GUI taught by Pisutha-Arnond ’116, which anticipates claim 2. For example, Pisutha-Arnond
20
      ’116 discloses a touch-sensitive device (touch-sensitive screen 150 on device 100) using a GUI
21
      for detecting and interpreting gesture-based commands made by a human finger. (See, e.g.,
22
      Pisutha-Arnond ’116 at 2:62-67, FIGs. 3, 5-8.) Pisutha-Arnond ’116 discloses that a completion
23
      of a movement of said pointer (pointing device 190 and detected touch on screen, see FIGs. 5
24
      and 6) according to a specified movement (e.g., line 620 shown in FIGs. 6 and 8) generates a
25
      “click” event, thereby triggering one or more functions within the GUI (e.g., the “Reply”
26
      function, as shown in FIG. 8). (See, e.g., Pisutha-Arnond ’116 at 4:23-37, 5:1-13; FIGs. 6 and 8.)
27
      For example, the completion of this movement from right to left generates a click event that
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           47
      sf-4081413
                Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 50 of 75



 1    triggers a function that displays the palette button 454, which prompts the user to reply to the
 2    email. (Id.) To the extent that claim element pointer (0) is “a visible bitmap representing a
 3    button or slider,” as Zeroclick asserts in its Amended Exhibits B1–B3 to its Amended
 4    Infringement Contentions, the Pisutha-Arnond ’116 discloses a visible bitmap representing a
 5    button.
 6

 7

 8

 9

10

11

12

13

14

15

16

17              Exhibit B-9 further identifies where specifically in Pisutha-Arnond ’116 each element of

18    each Asserted Claim is found.

19              Plaisant System also anticipates claims 2 and 52. The Plaisant System was not disclosed

20    to, or considered by, the USPTO during the prosecution of the ’691 patent. It was developed in

21    1990-1992 by researchers at the University of Maryland to conduct one or more usability studies

22    of six different touchscreen toggle designs around 1990-92, and thus qualifies as prior art against

23    the Asserted Claims of the ’691 patent at least under pre-AIA §§ 102(a) and (b). The Plaisant

24    System discloses a GUI that executes one or more functions. (See, e.g., Plaisant November 1990

25    at 4, 5 (“When users touch the button the background color darkens and the state changes to OFF

26    when the finger is released . . .”); see also Plaisant November 1990 at 6.) The Plaisant System

27    discloses that the GUI operates via a two step method (e.g., select and slide of various

28    “toggle[s]” described in Plaisant November 1990 at 4-6) to operate one or more functions (e.g.,

     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          48
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 51 of 75



 1    Plaisant November 1990 at 1). The Plaisant System discloses a completion of a subsequent
 2    movement (e.g., the slide movement of the select and slide two-step movements) of a pointer
 3    (e.g., contacted area of screen in Plaisant Video under finger at 3:07-3:15, 3:16-3:21, and 3:23-
 4    3:35) according to a specified movement (e.g., sliding finger along Rocker, Slider, and Lever
 5    toggles shown in Plaisant November 1990 at 5-6) generates a “click” event (toggles Rocker,
 6    Slider, and Lever toggle on or off), thereby triggering one or more functions within the GUI
 7    (Plaisant November 1990 at 1, 9). To the extent that claim element pointer (0) is “a visible
 8    bitmap representing a button or slider,” as Zeroclick asserts in its Amended Exhibits B1–B3 to
 9    its Amended Infringement Contentions, the Plaisant System discloses a visible bitmap
10    representing a slider.
11

12

13

14

15                                      (See, e.g., Plaisant Video at 3:18.)

16

17

18

19                             (See, e.g., Plaisant Video at 3:19 (“click” event).)
20           Exhibits B-10 further identifies how specifically the Plaisant System teaches each
21    element of each asserted claim.
22           Schrock ’908 also anticipates claims 2 and 52. Schrock ’908 was not disclosed to, or
23    considered by, the USPTO during the prosecution of the ’691 patent. Schrock ’908 issued on
24    July 13, 1999, and thus qualifies as prior art against the Asserted Claims of the ’691 patent at
25    least under pre-AIA §§ 102(a), (b), and (e). Schrock ’908 teaches a camera having a touch-
26    sensitive screen and a GUI that executes one or more functions by the completion of a two step
27    method. (See, e.g., Schrock ’908 at 3:26-40, 46-49.) For example, Schrock ’908 teaches that the
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          49
      sf-4081413
                Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 52 of 75



 1    shutter of the camera may be triggered using a two-step function that involves moving a shutter
 2    icon on the touch-sensitive screen with a finger from a location A to a location B. (See, e.g.,
 3    Schrock ’908 at 3:33-36.) As taught in Schrock ’908, the shutter icon corresponds to pointer (0)
 4    under Zeroclick’s apparent read of claim 2, and the movement of the shutter icon 28 from
 5    location 28a to location 28b, as shown in Figure 2 below, corresponds to the required completion
 6    of a subsequent movement that generates a click event under Zeroclick’s apparent read of claim
 7    2, thereby triggering the shutter function within the GUI. (See, e.g., Schrock ’908 at 4:26-40,
 8    4:49-63, Figs. 2 and 4.) To the extent that claim element pointer (0) is “a visible bitmap
 9    representing a button or slider,” as Zeroclick asserts in its Amended Exhibits B1–B3 to its
10    Amended Infringement Contentions, Schrock ’908 discloses a visible bitmap representing a
11    slider.
12

13

14

15

16

17

18

19

20              Exhibit B-13 further identifies where specifically in Schrock ’908 each element of each

21    Asserted Claim is found.

22              Kim ’197 also anticipates claims 2 and 52. Kim ’197 was not disclosed to, or considered

23    by, the USPTO during the prosecution of the ’691 patent. Kim ’197 was filed on June 28, 1999,

24    and thus qualifies as prior art against the Asserted Claims of the ’691 patent at least under pre-

25    AIA § 102(e). Kim ’197 teaches “a method for driving a pointing device of a computer system

26    capable of performing the same function as a button click by moving a pointer to a specific

27    direction without clicking a button of the pointing device.” (Kim ’197 at 3:25-29.) For example,

28    Kim ’197 teaches a GUI that makes it “possible to perform the same corresponding button click
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            50
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 53 of 75



 1    functions by moving a pointer a specific direction over a predetermined distance without using a
 2    button of a pointing device.” As shown in Figure 3A below, Kim ’197 teaches that the GUI
 3    executes a function by the completion of a movement of a pointer according to a two-step
 4    method. (Kim ’197 at 4:45-48.) For example, Kim ’197 teaches that moving the pointer 320a
 5    from user interface area 305 (i.e., the claimed control area (1)) along a predetermined path to the
 6    left 320b and down 320c, generates a control signal (i.e., ‘click’ event) that performs the same
 7    function as a button click. (See, e.g.¸ Kim ’197 at 6:22-34, 8:7-17.)
 8

 9

10

11

12

13

14

15

16

17

18           Exhibit B-14 further identifies where specifically in Kim ’197 each element of each
19    Asserted Claim is found.
20           Star7 System also anticipates claims 2 and 52. Certain features of the Star7 were
21    patented as U.S. Patent No. 6,160,551 (“Naughton ’551”). The Star7 System, Star7 Video, and
22    Naughton ’551 were not disclosed to, or considered by, the USPTO during the prosecution of the
23    ’691 patent. The Star7 System was developed by Sun Microsystems, Inc. in 1991-92, and thus
24    qualifies as prior art against the Asserted Claims of the ’691 patent at least under pre-AIA §§
25    102(a) and (b). The Star7 System was a PDA prototype with a touch-sensitive screen. (Star7
26    Video at 0:05-19.)
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          51
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 54 of 75



 1           As discussed above, the Star7 System includes a drag and transfer that allows a user to
 2    move a virtual object on the touch-sensitive screen from one virtual location to another via a
 3    virtual portal. (Star7 Video at 7:41-7:51.) This exemplary two-step method of pointer movement
 4    to operate the GUI transfer function proceeds as follows. In the first step, the user places his
 5    finger in a control area (e.g., the virtual console) to select an object representing a virtual TV
 6    programming guide (id. at 7:43). Then, in a second step, the user moves his finger out of the
 7    control area, dragging the object to a “portal” in order to change the object’s virtual location
 8    within the GUI. (Id. at 7:45.) Completion of the second movement of the user’s finger (and
 9    dragged object) generates a “click” event, thereby triggering the transfer of the object’s location
10    to a different virtual room within the GUI. (Id. at 7:50.)
11

12

13

14

15

16

17

18

19

20

21
                 (Star7 Video at 7:43 (annotated), first step of selecting TV guide “Space Shuttle.”)
22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            52
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 55 of 75



 1

 2

 3

 4

 5

 6

 7

 8

 9

10            (Star7 Video at 7:45, second step of moving TV guide “Space Shuttle” object to portal.)

11

12

13

14

15

16

17

18

19

20

21           (Star7 Video at 7:47, “click” event initiates, as visually indicated by expansion of portal.)

22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                        53
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 56 of 75



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                  (Star7 Video at 7:50, “click” event executes bringing object to a new room.)
11
             Exhibit B-15 further identifies how specifically the Star7 System teaches each element of
12
      each asserted claim.
13
             Henckel ’725 also anticipates claims 2 and 52. Henckel ’725 was not disclosed to, or
14
      considered by, the USPTO during the prosecution of the ’691 patent. Henckel ’725 issued on
15
      October 31, 1995, and thus qualifies as prior art against the Asserted Claims of the ’691 patent at
16
      least under pre-AIA §§ 102(a), (b), (e), and (g). Henckel ’725 discloses an e-book reader device
17
      with a GUI and a touch-sensitive screen for displaying a book or magazine. Using his finger, the
18
      user can manipulate the pages shown on the GUI. For example, the user may cause the device to
19
      perform functions by sliding his finger on the screen from one location to another, such as
20
      turning a single page of a book or activating a quick page turning feature. (See, e.g., Henckel
21
      ’725 at Abstract, 1:49-57, 2:16-18, 2:51-3:28, 4:25-52, Figs. 1-4.) As one example, Henckel
22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         54
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 57 of 75



 1    ’725 teaches that the user may slide his finger from location 36 to location 38 in Figure 4 to
 2    activate the quick page turning feature. (See, e.g., Henckel ’725 at 4:25-52, Fig. 4.)
 3    (Henckel ’725 at Fig. 4.)
 4
             Exhibit B-17 further identifies how specifically Henckel ’725 teaches each element of
 5

 6

 7

 8

 9

10

11

12

13

14

15
      each asserted claim. (See, e.g., Henckel ’725 at 4:25-52, Fig. 4.)
16
                             b.     Claim 3
17

18                   Claim 3 recites:
                            A GUI according to claim 2 wherein, the second step of
19
                     said two step method is:
20
                             second by the completion of said subsequent movement of
21                   said pointer (0) within a predetermined path area (3) according to
                     a specified movement generates said ‘click’ event, which
22                   simulates the direct clicking of a control, thereby triggering a
                     function related with said control area (1),
23

24                           and/or said subsequent movement and/or said
                     predetermined path area (3) of said pointer (0) is adjustable for the
25                   purpose of error prevention, so that said one or more functions
                     accessible within the GUI generated by said ‘click’ event is less
26                   likely to be accidentally triggered than if said one or more
27                   functions accessible within the GUI was triggered by said pointer
                     (0) being immediately adjacent or moving over said control area
28                   (1).
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                        55
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 58 of 75



 1           Claim 3 is anticipated by at least Pisutha-Arnond ’116, Plaisant System, Schrock ’908,
 2    Kim ’197, Star7 System, and Henckel ’725. These references teach the two-step method recited
 3    in claim 2 and disclose that the subsequent movement of said pointer (0) within a predetermined
 4    path area according to a specified movement generates a ‘click’ event. For example, Pisutha-
 5    Arnond ’116 teaches that subsequent movement within the predetermined path defined by the
 6    line 620 as shown in Figure 6 triggers the ‘click’ event. (Pisutha-Arnond ’116 at 4:23-37, FIG.
 7    6.) Moreover, the Plaisant System teaches that the movement of the toggle must be from one
 8    side to the other (i.e., within a predetermined path). (See, e.g., Plaisant November 1990 at 4-6.)
 9    Furthermore, Schrock ’908 teaches that the subsequent movement of the shutter icon 28 within
10    the predetermined path are from 28a to 28b triggers the ‘click’ event. (Schrock ’908 at 4:26-45)
11    Kim ’197 teaches, for example, that the subsequent movement of pointer 320a within the
12    predetermined path are defined by the left-down movement (i.e., along arrowed path B) shown in
13    Figure 3A triggers the ‘click’ event. (Kim ’197 at 6:22-44.) Moreover, the Star 7 System
14    discloses that the subsequent movement according to a predetermined path from the original
15    location of the icon that is to be moved to the portal through which the icon is moved triggers the
16    ‘click’ event. (See, e.g., Star7 Video at 7:41-7:51.) Finally, Henckel ’725 teaches, e.g., that the
17    subsequent movement within a predetermined path between points 38 and 36 in Figure 4 causes
18    the pages of the book to flip rapidly in increasing or decreasing order, respectively.
19           Claim 53 is a method claim that recites the same steps recited in claim 3 and is therefore
20    anticipated for the same reasons as described below with respect to claim 3. A more detailed
21    disclosure of how these prior art references anticipate claims 3 and 53 of the ’691 patent is
22    provided in Exhibits B-9, B-10, B-13, B-14, B-15, and B-17.
23                           c.      Additional Asserted Dependent Claims of the
                                     ’691 Patent
24

25           All of the remaining Asserted Claims of the ’691 patent depend from claims 3 or 53.
26    These dependent claims add non-novel limitations relating to the size and nature of the control
27    area (claims 4, 6, 12-14, 54, 56, and 62-64); resetting of the control area (claims 42 and 92); the
28    size and nature of a “predetermined path area” (claims 3, 5, 15-16, 53, 55, and 65-66); the
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         56
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 59 of 75



 1    direction of pointer movement (claims 26, 28, 76, and 78); the nature of the pointer (claims 44-
 2    45 and 94-95); the use of a touch screen, mobile phone, or “pocket-sized personal computer”
 3    (claims 29-36, 47-49, 79-86, and 98-100); or use in conjunction with “other methods to generate
 4    said one or more functions within the GUI” (claims 24 and 74).
 5            All of the additional limitations of the dependent claims were known in the art well
 6    before the effective filing date of the ’691 patent. As a result, each of these Asserted Claims of
 7    the ’691 patent is anticipated by at least by the references identified in the chart above. A
 8    detailed disclosure of how these claims are invalid in view of the cited prior art references is
 9    provided in Exhibits B-1 through B-18.
10                     2.    Obviousness
11            As set forth below and in the Invalidity Charts attached as Exhibits B-1 to B-18, to the
12    extent the foregoing references are found not to anticipate the Asserted Claims of the ’691
13    patent, the foregoing references render the asserted claims obvious under 35 U.S.C. § 103 either
14    alone or in combination with each other or one or more of the other references identified above.
15    The inclusion of certain exemplary combinations in these Invalidity Charts does not exclude
16    other combinations. The combinations are not meant to be exhaustive. Apple contends that it
17    would have been obvious to a person of ordinary skill in the art to combine any of the various
18    references cited herein so as to practice the Asserted Claims of the ’691 patent. Apple reserves
19    its rights to identify additional specific combinations as well as to detail and explain such
20    combinations.
21            The Asserted Claims of the ’691 patent, under Zeroclick’s apparent read in its
22    Infringement Contentions, as best understood by Apple, disclose in essence the following
23    features: a GUI, a pointer, a control area, movement within a predetermined path, and a click
24    event. As discussed above, certain dependent claims further recite the use of a touch screen,
25    mobile phone, or “pocket-sized personal computer.” As with the ’443 patent, Zeroclick did not
26    “invent” any of these features. Rather, as discussed below and more fully in the attached
27    Exhibits B-1 to B-18, each element of the Asserted Claims of the ’691 patent is fully disclosed in
28    the prior art.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          57
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 60 of 75



 1           At the time of the purported effective filing and/or alleged invention dates of the ’691
 2    graphical user interfaces and pointer devices (e.g., mice) were conventional computer
 3    components. The use of control areas, the movement of pointers within predetermined paths,
 4    and clicking are inherent in the use of pointer devices. Moreover, such features were disclosed
 5    in various prior art references cited herein. (See, e.g., Schrock ’908 at 4:33-67; Henckel ’725 at
 6    4:25-52; Kim ’197 at 6:10-39; the Plaisant System; the Star7 System, the Apple Newton; the
 7    Ericsson R380; the EO Personal Communicator.)
 8           Furthermore, touch-sensitive screens were developed decades before the purported
 9    effective filing date of the ’691 patent. (See, e.g., Pisutha-Arnond ’116 at 2:62-67, FIGs. 3, 5-8;
10    IBM Simon User Manual at 4, 9-11, 23, 45-47, 60-63; Ericsson R380 User’s Manual at 10, 23-
11    25, 68-73, 94-103; Hayhurst ’859 at Figs. 1 and 2, 2:17-25, 6:16-24, 10:6-12, 10:20-24; Mead
12    ’204 at Abstract, FIG. 1-4, 1:46-2:27, 4:26-5:5; 5:31-54, 8:23-11:35; Schrock ’908 at Abstract,
13    FIG. 1, 2, 4, 5-7, 3:24-64, 4:20-67.) Zeroclick therefore did not invent the touch screen recited in
14    claims 29-31, 35-36, and 48-49.
15           Finally, mobile phones with touch-sensitive screens (as recited in claim 48) and pocket
16    sized personal computers with touch-sensitive screens (as recited in claim 49) were known many
17    years before the purported effective filing date of the ’691 patent. (See, e.g., Pisutha-Arnond
18    ’116 at 2:51-67, Figs. 1, 3, 5-8; Hsu ’860 at 2:57-60; IBM Simon User Manual at 9-11, 45-47;
19    Ericsson R380 User’s Manual at 23-26, 68-73, 94-103.)
20           As explained herein and/or in the accompanying Invalidity Charts, in the event that any
21    of the Asserted Claims of the ’691 patent is not found anticipated based on a determination that
22    some feature of the claim is not in an item of prior art, it would have been obvious to a person of
23    ordinary skill in the art as of the purported effective filing date of the ’691 patent and/or the
24    alleged invention date of the Asserted Claims of the ’691 patent to combine the various
25    references cited herein so as to practice the Asserted Claims of the ’691 patent. The prior-art
26    item renders the claim obvious because, as discussed above, the missing feature was known to
27    persons skilled in the art in the field at the time, could have been added by those persons to the
28    device or method disclosed by the prior art, and adding that known feature would yield
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           58
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 61 of 75



 1    predictable results, so that the subject matter of the claim as a whole would have been obvious at
 2    the time the invention was made to a person having ordinary skill in the art. See KSR Int’l Co. v.
 3    Teleflex, Inc., 550 U.S. 398 (2007).
 4           The motivation to combine comes from many sources, including the prior art (specific
 5    and as a whole), common knowledge, common sense, predictability, expectations, industry
 6    trends, design incentives or need, market demand or pressure, market forces, obviousness to try,
 7    the nature of the problem faced, and/or knowledge possessed by a person of ordinary skill.
 8    Apple reserves the right to rely on the knowledge of those skilled in the art, the testimony of
 9    expert witnesses, and/or other prior art, to show that it would have been obvious to include the
10    allegedly missing limitation and to explain the motivation to combine the prior art elements.
11           For example, to the extent that any reference identified above does not disclose the use of
12    a touch-sensitive screen, it would have been obvious to a person of ordinary skill in the art at the
13    time of the invention of the ’691 patent to implement the GUI disclosed in that reference on a
14    touchscreen. The motivation to do so is particularly strong because GUIs on non-touch screens
15    sought to solve the same problem and come from the same field as GUIs on touchscreens: both
16    are computer interfaces that respond to input from users. It would have been obvious to try the
17    combination or modification in light of design incentives to: allow users to “manually select a
18    screen object” by “intuitively tap[ing] or draw[ing] a point, on [the] screen object” (see, e.g.,
19    Pisutha-Arnond ’116 at 3:28-31); allow “quick access to functions” through relatively “intuitive”
20    gestures, such as striking through text to delete (id. at 1:33-42); reduce the need for linear menus
21    and screen buttons which consume display space” (id. at 1:54-56); eliminate the need in other
22    capacitive systems for a stylus to provide input, frontal shielding, and a uniformly conductive
23    surface (Hsu ’860 at 2:7-21); improve device durability (id. at 3:1-5, FIG. 1); improve
24    positioning accuracy and weather resistance without calibration (id. at 3:9-16); allow greater
25    transparency in the screen (id. at 3:16-18); and eliminate shape constraints imposed by the
26    requirement of a flexible substrate (id.at 3:20-25). Moreover, the prior art teaches or suggests
27    making the combination or modification claimed in the patent. The Examiner in prosecution of
28    the related ’443 patent took Official Notice that it would have been obvious to implement a GUI
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           59
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 62 of 75



 1    on a touch screen. (Examiner’s Official Notice, Final Rejection dated March 11, 2013 at 16.)
 2    Therefore, a person of ordinary skill in the art would have been motivated to implement non-
 3    touchscreen device GUIs on touchscreens.
 4           As another example, to the extent that any reference identified above does not disclose
 5    the use of a mobile phone or pocket sized personal computer, it would have been obvious to a
 6    person of skill in the art as of the purported effective filing date of the ’691 patent and/or the
 7    alleged invention date of claims 48 and 49 of the ’691 patent to implement the user interfaces
 8    taught by Schrock ’908, the Plaisant System, Henckel ’725, the Star7 System, and other prior art
 9    references cited herein, with references disclosing mobile phones and pocket-sized personal
10    computers, such as IBM Simon, Ericsson R380, Pisutha-Arnond ’116, and Hsu ’860. The
11    motivation to do so is particularly strong because mobile phones and GUIs relate to the same
12    field of endeavor: the field of human-interface design. The idea of incorporating touch screens
13    into digital handheld devices (e.g., mobile phones and pocket-sized personal computers)
14    preceded the purported effective filing date of the ’691 patent by years. (See, e.g., Hsu ’860 at
15    2:57-60, 2:66-3:25; 4:4-23, Fig. 1; Schrock ’908 at 3:14-23, 3:46-49.) In fact, the Examiner in
16    the prosecution of the related ’443 patent took “Official Notice . . . that both the concept and the
17    advantages of using a mobile phone or specially utilizing a touch sensitive screen mobile phone
18    is notoriously well known and expected in the art.” (’443 patent Examiner’s Official Notice,
19    Final Rejection dated March 11, 2013 at 16.) Moreover, the Examiner in the prosecution of the
20    ’691 patent took “Official Notice . . . that both the concept and the advantages of working with a
21    different type and size of electronic computing device, such as small (portable) or big (desktop),
22    electrical switch type and computing device with panels is well known and expected in the art.”
23    (’691 patent Prosecution History, Final Rejection dated July 22, 2009 at 19.) Therefore, a person
24    of ordinary skill in the art would have been motivated to combine the references disclosed above
25    with a mobile phone or a pocket-sized personal computer.
26           As another example, to the extent that any reference identified above does not disclose
27    pointer (0), it would have been obvious to a person of skill in the art as of the purported effective
28    filing date of the ’691 patent and/or the alleged invention date of the Asserted Claims of the ’691
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            60
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 63 of 75



 1    patent to implement the GUIs taught by Pisutha-Arnond ’116, Plaisant System, Schrock ’908,
 2    IBM Simon, Ericsson R380, and other prior art references cited herein, with Falcon ’719, Smith
 3    ’853, or Kim ’197, which disclose pointer (0) as an arrow, cursor or other bitmap indicating the
 4    pointer on the computer screen representing the location of the mouse position or pointer device
 5    position in relation to the computer screen, (see, e.g., Kim ’197 at Fig. 3A, Fig. 3B, Fig. 3C, Fig.
 6    5, 6:11–18, 6:22–44, 6:45–6:65, 6:66–7:25, 8:23–44). The motivation to combine Kim ’197
 7    with the other references cited herein is strong because including pointer (0) could help the user
 8    identify the location of the pointer and more easily and accurately move the pointer to execute
 9    functions within the GUI. Implementing pointer (0) would have been straightforward and
10    predictable. The ’691 patent discusses how it was known in the art that a “typical embodiment
11    of the conventional graphical user interface GUI” includes “a mouse input” that “moves a mouse
12    pointer across the computer display.” (’691 patent at 1:36–55.) Therefore, a person of ordinary
13    skill in the art would have been able to modify the GUIs of the references cited herein such that
14    they would implement the pointer (0) feature of Kim ’197.
15           In light of the number of Asserted Claims of the ’691 patent, Apple relies on the detailed

16    disclosure in Exhibits B-1 to B-18 of how the references identified in the table in Section II.C
17    above render obvious the Asserted Claims of the ’691 patent and of the motivation to combine
18    any one of multiple prior art references cited herein.
19    III.   INVALIDITY BASED ON 35 U.S.C. § 101
20           The Asserted Claims are invalid under 35 U.S.C. § 101 as directed to patent-ineligible
21    subject matter. The Supreme Court has long held that “‘[l]aws of nature, natural phenomena,
22    and abstract ideas’ are not patentable.” Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
23    132 S. Ct. 1289, 1293 (2012) (citing Diamond v. Diehr, 450 U.S. 175, 185 (1981)). In Alice
24    Corp. Pty. Ltd. v. CLS Bank International, the Supreme Court set forth a two-step framework for
25    determining eligibility of patent claims. 134 S. Ct. 2347, 2355 (2014). First, one determines
26    whether the claims are directed to a patent-ineligible concept such as an abstract idea. Id.
27    Second, if the claims are directed to patent-ineligible subject matter, one searches for an
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          61
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 64 of 75



 1    “inventive concept,” i.e., determines whether anything else in the claims transforms them into
 2    patentable subject matter. Id.
 3           Under the first step of Alice, an examination of the Asserted Claims—in light of
 4    Zeroclick’s Infringement Contentions—reveals that the Asserted Claims are directed to nothing
 5    more than an abstract idea related to controlling devices. For example, the patents state that the
 6    purported invention allows “control of the computer” via “a series of pointer movements.” (’443
 7    patent at 3:29-30; ’691 patent at 3:32-33.) Furthermore, the claims are entirely devoid of any
 8    inventive concept under the second step because nothing in the claims is new or novel, and
 9    nothing provides a meaningful limitation over the abstract idea. Thus, there is nothing in the
10    claims that transforms them into a patentable subject matter. As discussed above with respect to
11    invalidity under 35 U.S.C. §§ 102 and 103, all elements of the Asserted Claims were well known
12    long before the purported effective filing date of the patents-in-suit. For example, the
13    functionality of the recited user interface code was either inherent in all touch-sensitive devices
14    or explicitly disclosed in numerous prior art references before the effective filing date, as
15    identified above. In addition, capacitive touchscreens, which detect movement of a finger on the
16    screen without requiring an exertion of pressure, were invented in the 1970s, and incorporated
17    into commercial touchscreen devices in the 1970s and 1980s. (See, e.g., A New Principle for an
18    X-Y Touch Screen (describing a new capacitive touch-sensitive screen); How CERN Broke the
19    Software Barrier at 791 (capacitive touch-sensitive screens developed by CERN commercially
20    available in 1977); The First Capacitative Touch Screens at CERN (same).) And mobile phones
21    with touch-sensitive screens were available at least as early as 1994. (See, e.g., IBM Simon.)
22    Accordingly, the Asserted Claims of the patents-in-suit are invalid as directed to patent-ineligible
23    subject matter.
24    IV.    INVALIDITY BASED ON 35 U.S.C. § 112
25           Apple’s invalidity contentions under 35 U.S.C. § 112 are set forth below. Where a claim
26    is identified as failing to meet one or more requirements of § 112, it is to be understood that all
27    claims that depend from such a claim likewise are invalid pursuant to 35 U.S.C. § 112. In
28    making these contentions, Apple is not necessarily proposing a specific level of ordinary skill in
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                         62
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 65 of 75



 1    the art, and these contentions are based at least in part on what Zeroclick may contend is the
 2    level of ordinary skill in the art. Apple does not concede that Zeroclick’s contentions as to the
 3    level of ordinary skill in the art are proper and may contest any such contentions. Apple further
 4    reserves the right to modify and supplement, without prejudice, its Invalidity Contentions in light
 5    of positions taken by Zeroclick or its expert witness(es) concerning claim construction,
 6    infringement, equivalents and/or invalidity issues and/or claim construction positions adopted by
 7    the Court.
 8           A.      Invalidity of the ’443 Patent Based on 35 U.S.C. § 112
 9                   1.      The Asserted Claims of the ’443 Patent Lack Enablement and/or
10                           Written Description Under 35 U.S.C. § 112, ¶ 1

11           As discussed above, the Asserted Claims of the ’443 patent are invalid as anticipated

12    and/or obvious in view of the prior art. To the extent that Zeroclick contends that the limitations

13    of the Asserted Claims are not found in the prior art, then they are also not adequately described

14    or enabled by the patent specification as explained below. The Asserted Claims of the ’443

15    patent are not adequately described because the original specification as filed does not convey to

16    those skilled in the art that, as of the relevant filing date, the named inventor was in possession of

17    the full scope of the claimed invention. In addition, these claims are not enabled such that one of

18    ordinary skill in the art would understand how to practice the claimed invention without undue

19    experimentation. As such, the original specification as filed does not “contain a written

20    description of the invention, and of the manner and process of making and using it, in such full,

21    clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or

22    with which it is most nearly connected, to make and use the same.” 35 U.S.C. § 112, ¶ 1.

23           For example, the Asserted Claims of the ’443 patent recite a device comprising “a touch-

24    sensitive screen configured to detect being touched by a user’s finger without requiring an

25    exertion of pressure on the screen.” As Zeroclick acknowledges in its Infringement Contentions,

26    a capacitive touchscreen is one example of a touch-sensitive screen that can detect being touched

27    by a finger without requiring an exertion of pressure. As discussed above, however, capacitive

28    touchscreens had been in the prior art for decades before the purported effective filing date of the
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             63
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 66 of 75



 1    ’443 patent. This limitation is thus not a novel aspect of the Asserted Claims of the ’443 patent.
 2    To the extent that Zeroclick contends otherwise, the claims are invalid under 35 U.S.C. § 112, ¶
 3    1 because there is no evidence that demonstrates that the inventor was in possession of the
 4    invention at the time the application for the patent was filed. The specification of the ’443 patent
 5    as originally filed fails to describe a device having a touch-sensitive screen that falls within the
 6    scope of the claims, and fails to provide any disclosure that would enable a person of ordinary
 7    skill in the art to make such a device.
 8           Moreover, the Asserted Claims of the ’443 patent recite user interface code configured to
 9    “detect one or more locations touched by a movement of the user’s finger on the screen . . . and
10    determine therefrom a selected operation” and “cause one or more selected operations . . . to
11    deactivate while the user’s finger is touching one or more locations on the screen.” These
12    limitations describe functionality inherently present in virtually all user interfaces running on a
13    touch-sensitive screen. To the extent that Zeroclick contends otherwise, the claims are invalid
14    under 35 U.S.C. § 112, ¶ 1 because there is no evidence that demonstrates that the inventor was
15    in possession of the invention at the time the application for the patent was filed. The
16    specification of the ’443 patent as originally filed fails to describe or enable user interface code
17    configured to detect finger location, select an operation, or deactivate an operation that falls
18    within the scope of the claims. The specification fails to disclose an algorithm to perform these
19    functions that is not coextensive with a microprocessor or general purpose computer. See EON
20    Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015); see also
21    Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1364-65 (Fed. Cir. 2012) (“If
22    special programming is required for a general-purpose computer to perform the corresponding
23    claimed function, then the default rule requiring disclosure of an algorithm applies.”). “A
24    patentee cannot avoid providing specificity as to structure simply because someone of ordinary
25    skill in the art would be able to devise a means to perform the claimed function.” Blackboard,
26    Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009). Moreover, there is “nothing in
27    the specification to help cabin the scope of the functional language.” See ePlus, Inc. v. Lawson
28    Software, Inc., 700 F.3d 509, 519 (Fed. Cir. 2012).
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          64
      sf-4081413
              Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 67 of 75



 1                    2.      The Asserted Claims of the ’443 Patent are Indefinite Under 35
                              U.S.C. § 112, ¶ 2
 2

 3            The Asserted Claims of the ’443 patent are invalid as indefinite because they do not

 4    “particularly point[] out and distinctly claim[] the subject matter.” 35 U.S.C. § 112, ¶ 2. A

 5    patent is indefinite “if its claims, read in light of the specification delineating the patent, and the

 6    prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the

 7    scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).

 8            As properly construed, the following limitations of claim 19 are found in the prior art, as

 9    described above:
                     “user interface code being configured to detect one or more locations touched by
10                    a movement of the user’s finger on the screen without requiring the exertion of
                      pressure and determine therefrom a selected operation,” and
11
                     “the user interface code is further configured to cause one or more selected
12                    operations, which includes one or more functions available to the user interface
                      code of the device, to deactivate while the user’s finger is touching one or more
13                    locations on the screen.”
14

15    To the extent Zeroclick contends that these limitations are not found in the prior art, the Asserted

16    Claims of the ’443 patent are invalid under 35 U.S.C. § 112, ¶ 2, because the claims fail to

17    particularly point out and distinctly claim the subject matter regarded as the alleged invention.

18    For example, the following claim terms are not reasonably certain and are nowhere defined or

19    explained with specificity in the patent or prosecution history:
                     “detect,”
20
                     “one or more locations touched by a movement of the user’s finger,”
21
                     “determine,”
22
                     “selected operation,”
23
                     “one or more functions available to the user interface code of the device,”
24
                     “deactivate,”
25
                     “without requiring the exertion of pressure,” and
26
                     “one or more locations on the screen.”
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            65
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 68 of 75



 1    As a result, the claims fail to reasonably apprise those skilled in the art as to their scope when
 2    read in light of the specification, rendering the limits of the patent unknown.
 3                   3.      The Asserted Claims of the ’443 Patent Are Indefinite Under 35
                             U.S.C. § 112, ¶ 6
 4

 5           A claim can be a means-plus-function claim even if it does not use the word “means,”
 6    where the claim fails to “recite sufficiently definite structure” or recites a “function without
 7    reciting sufficient structure for performing that function.” See Williamson v. Citrix Online, LLC,
 8    792 F.3d 1339, 1349 (Fed. Cir. 2015); Media Rights Techs., Inc. v. Capital One Fin’l Corp., 800
 9    F.3d 1366 (Fed. Cir. 2015) (means-plus-function limitations in method claims).
10           When a claim term is a computer-implemented means-plus-function limitation, the
11    Federal Circuit requires that “[a] patent must disclose, at least to the satisfaction of one of
12    ordinary skill in the art, enough of an algorithm to provide the necessary structure under § 112, ¶
13    6.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In other words,
14    “a means-plus-function claim element for which the only disclosed structure is a general purpose
15    computer is invalid if the specification fails to disclose an algorithm for performing the claimed
16    function.” Net Moneyin, Inc. v. Verisign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008); see also
17    Touchcom, Inc. v. Dresser, Inc., 427 F. Supp. 2d 730, 735 (E.D. Tex. 2005) (Ward, J.); Gobeli
18    Research, Ltd. v. Apple Computer, Inc., 384 F. Supp. 2d 1016, 1022-23 (E.D. Tex. 2005) (failure
19    to provide algorithm for performing computer-implemented function is “fatal”).
20           In Harris, the Federal Circuit made clear that the bright-line rule of WMS Gaming applies
21    to any “means-plus-function” element in which the function is implemented by a computer or
22    microprocessor. Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1253 (Fed. Cir. 2005). Simply
23    reciting, for example, “software” without further detail as to the disclosed structure is
24    insufficient. Id.; see also Aristocrat Techs. Austl. PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328,
25    1333 (Fed. Cir. 2008) (As “computers can be programmed to perform very different tasks in very
26    different ways, simply disclosing a computer as the structure . . . does not limit the scope of the
27    claim . . . as required by section 112 paragraph 6.”). Nor can a patentee rely on “a conclusory
28    assertion that one skilled in the art would understand the claimed means despite the failure to
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            66
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 69 of 75



 1    disclose a structure.” Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1378 (Fed. Cir.
 2    1999); see also Aristocrat, 521 F.3d at 1331.
 3           “In a means-plus-function claim in which the disclosed structure is a computer, or
 4    microprocessor, programmed to carry out an algorithm, the disclosed structure is not the general
 5    purpose computer, but rather the special purpose computer programmed to perform the disclosed
 6    algorithm.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999); see
 7    also Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1253 (Fed. Cir. 2005) (“A computer
 8    implemented means-plus-function term is limited to the corresponding structure disclosed in the
 9    specification and equivalents thereof, and the corresponding structure is the algorithm.”).
10           At least under Zeroclick’s actual and/or apparent interpretation of the Asserted Claims of
11    the ’443 patent, the following limitations of claim 19 are indefinite means-plus-function
12    limitations because (a) while they do not use the word “means,” the claims fails to recite
13    sufficiently definite structure and recites a function without reciting sufficient structure for
14    performing that function and (b) the specification of the ’443 patent fails to disclose an algorithm
15    for implementing the function:
16                  “user interface code being configured to detect one or more locations touched by
                     a movement of the user’s finger on the screen without requiring the exertion of
17                   pressure,”
18                  “user interface code being configured to . . . determine therefrom a selected
                     operation,” and
19
                    “user interface code is further configured to cause one or more selected operations
20                   . . . to deactivate while the user’s finger is touching one or more locations on the
                     screen.”
21

22    To the extent that this limitation is not invalid under 35 U.S.C. § 112, ¶ 6, it is invalid under 35

23    U.S.C. §§ 102 and 103. As discussed above, the references in Section I disclose touchscreens

24    that do not require the exertion of pressure as well as user interface code configured to detect

25    locations touched by a user’s finger on the screen, determine a selected operation, and cause a

26    selected operation to deactivate.

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          67
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 70 of 75



 1           B.      Invalidity of the ’691 Patent Based on 35 U.S.C. § 112
 2                   1.      The Asserted Claims of the ’691 Patent Lack Enablement and/or
                             Written Description Under 35 U.S.C. § 112, ¶ 1
 3

 4           As discussed above, the Asserted Claims of the ’691 patent are invalid as anticipated
 5    and/or obvious in view of the prior art. To the extent that Zeroclick contends that the limitations
 6    of the Asserted Claims are not found in the prior art, then they are also not adequately described
 7    or enabled by the patent specification as explained below. The Asserted Claims of the ’691
 8    patent are not adequately described because the original specification as filed does not convey to
 9    those skilled in the art that, as of the relevant filing date, the named inventor was in possession of
10    the full scope of the claimed invention. In addition, these claims are not enabled such that one of
11    ordinary skill in the art would understand how to practice the claimed invention without undue
12    experimentation. As such, the original specification as filed does not “contain a written
13    description of the invention, and of the manner and process of making and using it, in such full,
14    clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or
15    with which it is most nearly connected, to make and use the same.” 35 U.S.C. § 112, ¶ 1.
16           For example, claims 2 and 52 recite “said existing program is any existing program that
17    can operate the movement of the pointer (0) over a screen (300) and has one or more functions
18    operated by one or more other methods apart from said two step method.” This limitation is not
19    novel because various methods of operating a GUI were known in the prior art long before the
20    effective filing date of the ’691 patent. To the extent that Zeroclick contends otherwise, the
21    claims are invalid under 35 U.S.C. § 112, ¶ 1 because there is no evidence that demonstrates that
22    the inventor was in possession of the invention at the time the application for the patent was
23    filed. The specification of the ’691 patent fails to describe “other methods” that fall within the
24    scope of the claims, and fails to provide any disclosure that would enable a person of ordinary
25    skill in the art to create such other methods.
26           Furthermore, claims 2 and 52 recite an “update of an existing program, that may fully
27    operate a GUI by a two step method.” This limitation is not novel because updates were known
28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                             68
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 71 of 75



 1    in the prior art long before the effective filing date of the ’691 patent. To the extent that
 2    Zeroclick contends otherwise, the claims are invalid under 35 U.S.C. § 112, ¶ 1 because there is
 3    no evidence that demonstrates that the inventor was in possession of the invention at the time the
 4    application for the patent was filed. The specification of the ’691 patent fails to describe an
 5    “update” that falls within the scope of the claims, and fails to provide any disclosure that would
 6    enable a person of ordinary skill in the art to create such an update. The specification fails to
 7    disclose an algorithm to perform these functions that is not coextensive with a microprocessor or
 8    general purpose computer. See EON Corp. IP Holdings LLC, 785 F.3d at 623. “A patentee
 9    cannot avoid providing specificity as to structure simply because someone of ordinary skill in the
10    art would be able to devise a means to perform the claimed function.” Blackboard, Inc., 574
11    F.3d at 1385. Moreover, there is “nothing in the specification to help cabin the scope of the
12    functional language.” See ePlus, Inc., 700 F.3d at 519.
13           For example, claims 48 and 99 recite “the computer apparatus is a mobile phone with a
14    touch screen” and claims 49 and 100 recite “the computer apparatus is a pocket-sized personal
15    computer which has a touch screen.” These limitations are not novel because mobile phones
16    with touchscreens and pocket-sized personal computers with touchscreens (e.g., PDAs) were
17    known in the prior art long before the effective filing date of the ’691 patent. To the extent that
18    Zeroclick contends otherwise, the claims are invalid under 35 U.S.C. § 112, ¶ 1 because there is
19    no evidence that demonstrates that the inventor was in possession of the invention at the time the
20    application for the patent was filed. The specification of the ’691 patent as originally filed fails
21    to describe a mobile phone with a touch screen or a pocket-sized personal computer with a touch
22    screen that falls within the scope of the claims, and fails to provide any disclosure that would
23    enable a person of ordinary skill in the art to make such devices.
24           Moreover, dependent claims 45 and 95 were added during prosecution and recite
25    “wherein said pointer (0) is invisible.” The Claim Construction Order held that “Pointer (0)”
26    must be visible, stating that, “Apple also argues persuasively that dependent claim 45 is invalid
27    for lack of written description, given that the patent does not explain how an invisible pointer
28    could ‘indicate’ its location ‘on the screen’ when the pointer would not be visible to the human
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                           69
      sf-4081413
               Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 72 of 75



 1    eye,” (ECF No. 77 at 11), and “[t]he ’691 patent fails to meet this requirement [of 35 U.S.C. §
 2    112] as it pertains to an ‘invisible’ pointer because it does not explain how an invisible pointer
 3    can ‘indicate’ something,” (id. at 11–12).
 4                    2.      The Asserted Claims of the ’691 Patent Are Indefinite Under 35
                              U.S.C. § 112, ¶ 2
 5

 6             The Asserted Claims of the ’691 patent are invalid as indefinite because they do not
 7    “particularly point[] out and distinctly claim[] the subject matter.” 35 U.S.C. § 112, ¶ 2. A
 8    patent is indefinite “if its claims, read in light of the specification delineating the patent, and the
 9    prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the
10    scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
11             At least claims 12, 13, 14 15, 35, 62, 63, 64, 65, and 85 are indefinite for lack of
12    antecedent basis. In claims 12 and 62, the term “the appearance” lacks antecedent basis. In
13    claim 13 and 63, the term “visual feedback” lacks antecedent basis. In claim 14 and 64, the term
14    “the movement stages” lacks antecedent basis. In claim 15 and 65, the term “the original
15    position” lacks antecedent basis. In claim 35 and 85, the term “the digit or pen” lacks antecedent
16    basis.
17             For example, claims 2 and 52 recite “said existing program is any existing program that
18    can operate the movement of the pointer (0) over a screen (300) and has one or more functions
19    operated by one or more other methods apart from said two step method, and/or one or more
20    functions operated by said one or more other methods in said existing program can be updated
21    to operate by said two step method..” Meanwhile, claims 24 and 74 (which indirectly depend on
22    claims 2 and 52, respectively) recite that the claimed “other methods” are used “in conjunction
23    with one or more said other methods to generate said one or more functions within the GUI.”
24    These limitations are invalid under 35 U.S.C. § 112, ¶ 2 because they do not provide a
25    reasonably clear and exclusive definition of the claimed “other methods” and because operating
26    both “apart from” and “in conjunction with” an “other method” is not possible.
27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                            70
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 73 of 75



 1           Moreover, claims 2 and 52 recite an “update of an existing program that may fully
 2    operate a GUI by a two step method” and “one or more functions within the GUI.” These
 3    limitations are invalid under 35 U.S.C. § 112, ¶ 2 because the terms do not provide a reasonably
 4    clear and exclusive definition of the claimed update and functions respectively.
 5           Furthermore, claims 24 and 74 are invalid because the use of the term “said one or more
 6    functions within the GUI” fails to inform, with reasonable certainty, those skilled in the art about
 7    the scope of the invention.
 8           Moreover, claims 16 and 66 are invalid because the term “adjustable to suit” is subjective
 9    claim language without any objective boundary. See, Interval Licensing LLC v. AOL, Inc., 766
10    F.3d 1364, 1373 (Fed. Cir. 2014) (holding the claim phrase “unobtrusive manner” indefinite
11    because the specification did not “provide a reasonably clear and exclusive definition, leaving
12    the facially subjective claim language without an objective boundary”).
13                   3.         The Asserted Claims of the ’691 Patent Are Invalid Under 35 U.S.C.
                                § 112, ¶ 4
14

15           Several of the dependent Asserted Claims of the ’691 patent are invalid because they fail
16    to “specify a further limitation of the subject matter claimed” in the claim from which they
17    depend. 35 U.S.C. § 112, ¶ 4.
18           For example, claims 36 and 86 do not further limit claims 29 and 79, respectively,
19    because they recite all possible touch screens that can display a GUI, which is already claimed
20    implicitly in claim 29.
21                   4.         The Asserted Claims of the ’691 Patent Are Indefinite Under 35
                                U.S.C. § 112, ¶ 6
22

23           As discussed above, a claim can be a means-plus-function claim even if it does not use
24    the word “means,” where the claim fails to “recite sufficiently definite structure” or recites a
25    “function without reciting sufficient structure for performing that function.” See Williamson v.
26    Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015); Media Rights Techs., Inc. v. Capital
27    One Fin’l Corp., 800 F.3d 1366 (Fed. Cir. 2015) (means-plus-function limitations in method
28    claims). “[A] means-plus-function claim element for which the only disclosed structure is a
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          71
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 74 of 75



 1    general purpose computer is invalid if the specification fails to disclose an algorithm for
 2    performing the claimed function.” Net Moneyin, Inc. v. Verisign, Inc., 545 F.3d 1359, 1367
 3    (Fed. Cir. 2008).
 4           At least under Zeroclick’s actual and/or apparent interpretation of the Asserted Claims of
 5    the ’691 patent, the following limitation of claims 2 and 52 is an indefinite means-plus-function
 6    limitation because (a) while it does not use the word “means,” the claim fails to recite
 7    sufficiently definite structure and recites a function without reciting sufficient structure for
 8    performing that function and (b) the specification of the ’691 patent fails to disclose an algorithm
 9    for implementing the function: “update of an existing program, that may fully operate a GUI by
10    a two step method.”
11    V.     DOCUMENT PRODUCTION
12           In connection with its disclosure of these contentions, Apple also produces or makes
13    available for inspection and copying documents required by Patent L.R. 3-4(a) & (b) that are in
14    Apple’s possession, custody or control.6
15           Because Zeroclick’s Infringement Contentions do not suggest that detailed information
16    regarding the specifics of the implementation of the software underlying the accused
17    functionality is relevant to determining whether the accused products infringe, Apple has
18    produced or made available for inspection information corresponding to the level of detail
19    presented in Zeroclick’s Infringement Contentions. Apple will respond to any request by
20    Zeroclick for additional information regarding the implementation of the software underlying the
21    accused functionality at the appropriate time.
22

23

24

25

26

27           6
               Because the Court has not yet entered a protective order in this case, Apple produces
      these documents pursuant to the Northern District of California’s Patent Local Rule 2-2 Interim
28    Model Protective Order.
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                                          72
      sf-4081413
             Case 4:15-cv-04417-JST Document 99-2 Filed 02/21/20 Page 75 of 75



 1     Dated:   September 24, 2019            SCOTT F. LLEWELLYN
                                              NATHAN B. SABRI
 2                                            CAMILA A. TAPERNOUX
 3                                            MORRISON & FOERSTER LLP
 4

 5                                            By:   /s/ Scott F. Llewellyn
                                                    SCOTT F. LLEWELLYN
 6
                                                    Attorneys for Defendant
 7                                                  APPLE INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     APPLE’S AMENDED INVALIDITY CONTENTIONS
     Case No. 3:15-cv-04417-JST                                                  73
      sf-4081413
